

Exhibit 10.1












PURCHASE AND SALE AGREEMENT




between




FIVE LONG ISLAND PROPERTIES, LLC,
a Delaware limited liability company,
as Seller




and




ISLANDIA NT-HCI, LLC,
a Delaware limited liability company,
as Purchaser






Dated as of July 7, 2014








--------------------------------------------------------------------------------



PURCHASE AND SALE AGREEMENT


    
This Purchase and Sale Agreement (“Agreement”) is made as of this 7th day of
July, 2014, between FIVE LONG ISLAND PROPERTIES, LLC, a Delaware limited
liability company (“Seller”), and ISLANDIA NT-HCI, LLC, a Delaware limited
liability company (“Purchaser”), effective on the date (“Effective Date”) a
fully executed counterpart is received by the Escrow Company (defined below) as
evidenced by Escrow Company’s signature and date below.


Seller owns those certain assisted living facilities known as (a) The Arbors at
Westbury (located at 45 Jericho Turnpike in Jericho, Oyster Bay, Nassau County,
New York), (b) The Arbors at Bohemia (located at 1065 Smithtown Avenue, Bohemia,
Suffolk County, New York), (c) The Arbors at Islandia East & West (located at
1515 Veterans Memorial Highway, Islandia, Suffolk County, New York), and (d) The
Arbors at Hauppauge (located at 1740 Express Drive South, Hauppauge, Suffolk
County, New York) (each a “Facility”, and collectively, the “Facilities”).


W I T N E S S E T H:


1.    Purchase and Sale. For the consideration hereinafter set forth, but
subject to the terms, provisions, covenants and conditions herein contained,
Seller hereby agrees to sell and convey, and Purchaser hereby agrees to purchase
and pay for, all of Seller’s right, title and interest (if any) in and to the
following:


(a)    those certain tracts of land (collectively, the “Land”) described on
Exhibit A-1, Exhibit A-2, Exhibit A-3, and Exhibit A-4 attached hereto and
incorporated herein by reference;


(b)    all buildings, together with all other improvements owned by Seller
situated on the Land, and all fixtures and other property owned by Seller
permanently affixed thereto (collectively, the “Improvements”);


(c)    all rights, privileges, easements and appurtenances to the Land and
Improvements, if any, including without limitation, any right, title and
interest of Seller (but without warranty whether statutory, express, or implied)
in and to adjacent streets, alleys or rights-of-way, and all oil, gas and
minerals as well as all water rights associated with the Land (the Land, the
Improvements and any such rights, privileges, easements and appurtenances being
collectively referred to as the “Real Property”);


(d)    any residency and/or resident occupancy agreements to the extent of
Seller’s interest (if any);


(e)    any facility leases or commercial leases, if any, for any space situated
on or in the Real Property or the Improvements or that otherwise give rights to
possess any portion

1



--------------------------------------------------------------------------------



of the Real Property or the Improvements that are identified on Schedule 2
(collectively, the “Leases”);


(f)    [Intentionally Omitted]


(g)    fee simple or leasehold title to all furniture, fixtures, furnishings,
equipment, computers, machinery, mechanical systems, security and alarm systems,
nurse call systems, automobiles, vans, buses or other vehicles or equipment used
in connection with the Real Property (collectively, the “FF&E”) and all other
tangible personal property located at or used in connection with the operation
of each Facility, including, without limitation, all supplies, inventory,
consumables, perishable and non-perishable food products, and other similar
property used in the operation of the applicable Facility (collectively, the
“Inventory”); provided, however, that FF&E and Inventory shall exclude items
owned by tenants, residents and vendors (including, without limitation, those
items owned by the Licensed Operator);


(h)    to the extent Seller’s interest is assignable without violating any and
all applicable laws, rules, regulations, statutes, ordinances, requirements,
conditions, judgments, directives, decrees, guidance, writs, injunctions or
orders of any Governmental Authority in effect as of the date hereof, or as
enacted or amended from time to time after the Effective Date (collectively,
“Applicable Laws”) all licenses, permits, approvals and other intangible
property now or hereafter owned or held by Seller and used in connection with
the Land, the Improvements and the Personal Property (as defined below);


(i)    except for Seller’s records, files and materials which are confidential
or proprietary to Seller or for which any transfer is restricted by Applicable
Law (all of which may be retained by Seller), all books, records and documents
in Seller’s possession (whether maintained by Seller or Arcadia Management, Inc.
(the “Licensed Operator”)) related to the operations conducted at the Real
Property, including, without limitation, financial and accounting records,
contacts, customer lists, referral source lists, regulatory surveys and reports,
incident tracking reports, advertising and marketing materials, all policy and
procedure manuals, sales leads and referral information, resident records, all
leads regarding prospective residents, all blueprints, construction and
architects’ plans and drawings, and all engineering data and reports (whether on
computers at the Real Property or otherwise) (provided that Purchaser shall
grant Seller access to and copies of such records and files for such period as
Purchaser retains the same pursuant to its document retention policy, but no
less than as required by the applicable statute of limitations);


(j)    all non-exclusive trademarks, trade names or symbols (if any) under which
the Real Property or the Improvements (or any part thereof) is operated
including without limitation the name “The Arbors” (collectively, the “Trade
Names”), together with and all service and maintenance contracts, warranties,
guaranties, development rights, business licenses excluding, however, the
healthcare operating licenses and other licenses to be retained by Licensed
Operator) and bonds (but only to the extent that the foregoing are assignable by
Seller without any necessary third party consent, or to the extent that all
third party consents to such assignments have been obtained, provided that
Seller is not obligated to obtain such third party

2



--------------------------------------------------------------------------------



consents), together with all logos used in connection with advertising and
promotion of the Facilities (collectively, the “Intangible Property”);


(k)    all security deposits under the Leases, if any; and


(l)    all other items of tangible personal property, in each case to the extent
owned by Seller and now located on or within the Real Property and the
Facilities and used in connection with the leasing, use, operation or
maintenance of the Real Property or the Facilities (and together with the FF&E,
the Inventory, and the items described in clauses (h), (i), and (j) above,
collectively, the “Personal Property”).


Any and all of Seller’s right, title and interest (if any) in and to all of the
items described in clauses (a) through (l) are collectively referred to as the
“Property” or the “Properties”.


2.    Purchase Price. The total purchase price (“Purchase Price”) to be paid by
Purchaser to Seller for the Properties shall be ONE HUNDRED TWENTY FIVE MILLION
AND NO/100 DOLLARS ($125,000,000.00). The Purchase Price shall be paid by wire
transfer of immediately available funds at the Closing (defined below).


3.    Earnest Money and Fee.


(a)    Deposit and Payment.


(i)    Contemporaneously with the delivery of an executed counterpart of this
Agreement in escrow, Purchaser shall (A) deposit with Commonwealth Land Title
Insurance Company, 4100 Newport Place Drive, Suite 120, Newport Beach,
California 92660, Attention: Joy Eaton (“Escrow Company”) the amount of TWO
MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($2,500,000.00) in cash (the
“Initial Earnest Money”), and (B) pay to Seller in cash a fee (the “Fee”) of ONE
HUNDRED AND N0/100 DOLLARS ($100.00) for Purchaser's option rights in this
Agreement.


(ii)    Upon the end of the Inspection Period, Purchaser shall deposit with the
Escrow Company the amount of ONE MILLION TWO HUNDRED FIFTY THOUSAND AND NO/100
DOLLARS ($1,250,000.00) in cash (the “Additional Earnest Money”) unless
Purchaser terminates this Agreement prior to expiration of the Inspection Period
pursuant to Section 13 below. The Additional Earnest Money, together with the
Initial Earnest Money, is collectively referred to as the “Earnest Money”.


(iii)    By its execution of this Agreement, Escrow Company acknowledges and
agrees that (A) the Earnest Money and a copy of this Agreement have been
received by the Escrow Company, and (B) Escrow Company shall hold the Earnest
Money pursuant to the terms of this Agreement, and (C) Escrow Company shall
promptly place the Earnest Money in an interest bearing account in an
institution approved by Seller and Purchaser.

3



--------------------------------------------------------------------------------



The interest thus derived shall become part of the Earnest Money and shall be
paid to the party entitled to the Earnest Money in accordance with the terms of
this Agreement.


If Purchaser fails to deposit the Earnest Money in cash with the Escrow Company
as and when required under this Section 3(a), Seller may terminate this
Agreement.


For purposes of this Section 3(a), “cash” means the wire transfer of immediately
available funds.


(b)    Application of Fee. The Fee is not Earnest Money and is not refundable to
Purchaser under any circumstances. If the sale is consummated in accordance with
this Agreement, the Fee shall be applied to the Purchase Price at Closing.


(c)    Application of Earnest Money. The Earnest Money is nonrefundable after
the Inspection Period expires, except that the Earnest Money is refundable to
Purchaser (i) as set forth in Section 21 below and (ii) if Purchaser terminates
this Agreement in accordance with Purchaser’s right to do so hereunder, but only
upon satisfaction of the conditions set forth in Section 38. If the sale is
consummated in accordance with this Agreement, the Earnest Money will be
credited to the Purchase Price at Closing. In the event of default hereunder by
Purchaser or Seller, the Earnest Money shall be applied as provided in
Section 21 below.


4.    Representations of Seller. Seller represents and warrants to Purchaser
that:


(a)    (i) Seller is duly organized and legally existing under the laws of the
State of Delaware, (ii) the execution and delivery by Seller of, and Seller's
performance under, this Agreement are within Seller's powers and have been duly
authorized by all requisite corporate action, and (iii) the person executing
this Agreement on behalf of Seller has the authority to do so.


(b)    Seller is not a “foreign person” within the meaning of Section 1445 of
the Internal Revenue Code of 1986 (i.e., Seller is not a non-resident alien,
foreign corporation, foreign partnership, foreign trust or foreign estate as
those terms are defined in the Code and regulations promulgated thereunder).


(c)    This Agreement constitutes the legal, valid and binding obligation of
Seller enforceable in accordance with its terms, subject to laws applicable
generally to creditor's rights. Performance of this Agreement will not result in
any breach of, or constitute a default under, any agreement or other instrument
to which Seller is a party or by which Seller might be bound.


(d)    To Seller’s knowledge, except as disclosed on Schedule 5 attached hereto
and except for slip and fall and similar claims or matters covered by Seller’s
commercial liability insurance policy, Seller has not received written notice of
any litigation that has been filed against Seller that arises out of the
ownership of the Facilities and would materially affect the Facilities or use
thereof, or Seller’s ability to perform hereunder.

4



--------------------------------------------------------------------------------





(e)    To Seller’s knowledge, except as disclosed on Schedule 5 attached hereto,
and except as disclosed in the Property Information, Seller has not received
written notice from any governmental agency in the last twelve (12) months of
any currently pending condemnation proceedings or threatened rezoning
proceedings relating to any of the Properties.


(f)    To Seller’s knowledge, except as disclosed on Schedule 5 attached hereto,
and except as disclosed in the Property Information, Seller has received no
written notice from (i) any governmental agency in the last twelve (12) months
that the Properties or their current use and operation thereof violate any
applicable federal, state or municipal law, statute, code, ordinance, rule or
regulation (including those relating to environmental matters), except with
respect to such violations as have been fully cured prior to the date hereof,
and (ii) the Licensed Operator that the Licensed Operator has received a written
notice from any governmental agency in the last twelve (12) months that the
Properties or the current use and operation thereof violate any applicable
federal, state or municipal law, statute, code, ordinance, rule or regulation
(including those relating to environmental matters), except with respect to such
violations as have been fully cured prior to the date hereof.


(g)    The rent roll analysis attached hereto as Schedule 1 was prepared by the
Licensed Operator and is used by Seller in the ordinary course of business.


(h)    Seller does not have any employees.


(i)    Seller has not either filed or, to Seller’s knowledge, been notified in
writing of any filing of a petition under the Federal Bankruptcy Law or any
federal or state insolvency laws or laws for composition of indebtedness or for
the reorganization of debtors.


As used in this Section 4, the term “to Seller's knowledge” shall mean the
actual (not constructive or imputed) knowledge of the Responsible Employee, and
not to any other parties, it being understood and acknowledged that (A) such
Responsible Employee, in many instances, is not involved in the day-to-day
operations of the Properties and in many instances was not involved in the
negotiation or execution of the Leases, management contracts, service contracts,
etc., in question and (B) such Responsible Employee is not charged with
knowledge of all of the acts and/or omissions of the predecessors in title to
the Properties or with knowledge of all of the acts and/or omissions of Seller's
agents or employees, including, without limitation, the Licensed Operator, and
(C) “Seller’s knowledge” shall not apply to or be construed to apply to
information or material which may be in the possession of Seller generally or
incidentally, but which is not actually known to the Responsible Employee. The
“Responsible Employee” is defined to mean only Dan Brown (and Seller represents
that Dan Brown is the individual with primary responsibility for the sale of the
Properties.


If Purchaser has knowledge that such representations are not true and correct as
of Closing, Purchaser shall, at its option, either waive such misrepresentations
and close this transaction, or terminate this Agreement by written notice
thereof to Seller, in which latter event the parties shall have no further
rights or obligations hereunder (other than the obligations that

5



--------------------------------------------------------------------------------



survive the termination of this Agreement, including, without limitation, the
indemnity and confidentiality obligations set forth in Section 13 and
Section 37, respectively), except that the Earnest Money shall be paid to
Purchaser upon satisfaction of the conditions set forth in Section 38. If
Purchaser has no knowledge that such representations are not true and correct as
of the Closing, closes this transaction, and subsequently learns that any such
representation is not true or correct as of the Closing Date, any legal action
by Purchaser against Seller must be commenced within the time period set forth
in Section 25 hereof.


5.    Representations of Purchaser. Purchaser represents to Seller that:


(a)    The execution and delivery by Purchaser of, and Purchaser's performance
under, this Agreement are within Purchaser's powers and have been duly
authorized by all requisite parties, and the person executing this Agreement on
behalf of Purchaser has the authority to do so.


(b)    This Agreement constitutes the legal, valid and binding obligation of
Purchaser enforceable in accordance with its terms, subject to laws applicable
generally to creditor’s rights.


(c)    Performance of this Agreement will not result in any breach of, or
constitute a default under, any agreement or other instrument to which Purchaser
is a party or by which Purchaser might be bound.


(d)    Purchaser is represented by legal counsel in the transaction relating to
this Agreement, and Purchaser has knowledge and experience in financial and
business matters that enable it to evaluate the merits and risks of this
transaction.


(e)    None of Purchaser or any of its respective constituents, affiliates,
officers, directors or any individual who has the authority to execute or
authorize, or who has been authorized to execute, and/or whose consent is
required for the execution of this Agreement on behalf of Purchaser is in
violation of any laws relating to terrorism or money laundering, including
without limitation, Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001, and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism,
(as the same has been, or may hereafter be, renewed, extended, amended or
replaced, the “Executive Order”) and the Bank Secrecy Act (31 U.S.C. § 5311
et seq.), as amended by the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107‑56, as the same has been, or may hereafter be, renewed,
extended, amended or replaced, the “Patriot Act”). As used herein,
“Anti‑Terrorism Laws” shall mean any laws relating to terrorism or money
laundering, including the Executive Order, the Patriot Act, the laws comprising
or implementing the Bank Secrecy Act, and the laws administered by the
United States Treasury Department’s Office of Foreign Asset Control (as any of
the foregoing laws may from time to time be renewed, extended, amended, or
replaced)..



6



--------------------------------------------------------------------------------



None of Purchaser or any of its respective constituents, affiliates, officers,
directors or any individual who has the authority to execute or authorize, or
who has been authorized to execute, and/or whose consent is required for the
execution of this Agreement on behalf of Purchaser is a “Prohibited Person,”
which is defined as follows:


(i)    a person or entity that is listed in the Annex to, or is otherwise
subject to the provisions of, the Executive Order;
(ii)    a person or entity owned or controlled by, or acting for or on behalf
of, any person or entity that is listed in the Annex to, or is otherwise subject
to the provisions of, the Executive Order;
(iii)    a person or entity with whom any bank, insurance company or other
institutional lender is prohibited from dealing or otherwise engaging in any
business under any Anti‑Terrorism Law;
(iv)    a person or entity who commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order;
(v)    a person or entity that is named as a “specially designated national” or
“blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official Website,
http://www.treas.gov/ofac/t11sdn.pdf or at any replacement Website or other
replacement official publication of such list; and
(vi)    a person or entity who is affiliated with a person or entity listed
above.
If such representations are not true and correct as of Closing, Seller may, at
its option, either waive such misrepresentations and close this transaction, or
terminate this Agreement by written notice thereof to Purchaser, in which latter
event the parties shall have no further rights or obligations hereunder except
that the Earnest Money shall be paid to Seller. The term “Purchaser” used in
this Section shall include any permitted assignee of Purchaser's interest under
this Agreement.


6.    Survey. Purchaser, at its option and its sole cost and expense, may obtain
updated or new surveys prepared by a licensed professional engineer or surveyor
(the “Surveys”). If Purchaser elects to obtain such Surveys, Purchaser shall
obtain and deliver such Surveys to Seller within two (2) business days after
receipt of the Surveys, and such Surveys shall be certified to Purchaser and
Purchaser’s lender, if any. The Surveys shall comply with the requirements of an
ALTA/ACSM Land Title Survey.


If the Surveys show any easement, right-of-way, encroachment, conflict,
protrusion or other matter affecting any Property (other than the Permitted
Exceptions, as hereinafter defined) that is unacceptable to Purchaser, Purchaser
shall notify Seller in writing of such fact and the reasons therefor
(“Purchaser's Survey Objections”) within the earlier of

7



--------------------------------------------------------------------------------



(a) five (5) days after receipt of the Surveys, the Title Commitment (defined
below) and copies of all documents referred to as exceptions therein (the
“Exception Documents”) as provided in Section 7, and a zoning report prepared by
a reputable zoning company (such as the Planning and Zoning Resource Corp.) (the
“Zoning Report”), and (b) two (2) days prior to the expiration of the Inspection
Period. Upon expiration of such period, Purchaser shall be deemed to have
accepted the form and substance of the Surveys and the Zoning Report and all
matters shown thereon and/or reflected thereon and such matters shall be
included in the term “Permitted Exceptions”, except, however, those survey
matters to which Purchaser has timely objected in accordance with the preceding
sentence.


Notwithstanding anything to the contrary contained herein, Seller shall have no
obligation to bring any action or proceeding or otherwise to incur any expense
whatsoever to eliminate or modify any of Purchaser's Survey Objections. If
Seller is unwilling to eliminate or modify the Purchaser's Survey Objections to
the reasonable satisfaction of Purchaser, Purchaser shall (as its sole and
exclusive remedy) elect to either (i) terminate this Agreement by notice in
writing to Seller by the earlier to occur of (A) the expiration of the
Inspection Period, or (B) two (2) days following notice from Seller that it is
unwilling to eliminate or modify Purchaser's Survey Objections, or (ii) accept
the form and substance of the Surveys and all matters shown thereon without any
reduction in the Purchase Price, in which event such uncured Purchaser's Survey
Objections shall be included in the term “Permitted Exceptions”.


If Purchaser does not terminate this Agreement in writing within the period
described in the immediately preceding sentence, Purchaser shall be deemed to
have accepted in form and substance of the Surveys and all matters shown thereon
and such matters shall be included in the term “Permitted Exceptions” as used
herein. In the event of a termination pursuant to this section, the parties
shall have no further rights or obligations hereunder (except for the indemnity
and confidentiality obligations set forth in Section 13 and Section 37,
respectively) and the Earnest Money shall be returned to Purchaser upon
satisfaction of the conditions set forth in Section 38.



8



--------------------------------------------------------------------------------



7.    Owner's Title Policy Commitment.


(a)    Title Commitment. Seller, at Seller's sole expense, shall furnish to
Purchaser as soon as reasonably possible after the Effective Date a title
commitment (the “Title Commitment”) issued by Commonwealth Land Title Insurance
Company, 888 South Figueroa Street, Suite 2100, Los Angeles, California 90017,
Attention: Amy Musselman (“Title Company” or “Seller’s Title Contact”), showing
the status of title to the Properties according to the Title Company for the
issuance of the owner's title policy to Purchaser called for under Section 8(c)
of this Agreement. The Title Company shall also deliver to Purchaser copies of
all documents referred to as exceptions in the Title Commitment. At Purchaser’s
option, Purchaser may coordinate all title matters directly with Peter Doyle of
Commonwealth Land Title Insurance Company, whose address is 140 East 45th
Street, 22nd Floor, New York, NY 10017 (“Buyer’s Title Contact”); provided,
however, that Seller’s Title Contact shall be the only one issuing the Title
Commitment and the Title Policy and Seller's Title Contact shall do all
underwriting with respect to the Title Policy.


(b)    Title Objections. If any exceptions appear in the Title Commitment, other
than the Permitted Exceptions and the standard printed exceptions set forth in
the standard New York form of commitment for title insurance (but excluding any
standard printed exceptions that Title Company has agreed will not appear as
exceptions on the final title policy conditioned solely upon Seller’s delivery
of those documents it is obligated to deliver pursuant to the terms of this
Agreement), that affect the Properties and that are unacceptable to Purchaser,
Purchaser shall, within the earlier of (x) five (5) days after receipt of the
Title Commitment, the Exception Documents, the Surveys and Zoning Report, and
(y) two (2) days prior to the expiration of the Inspection Period, notify Seller
in writing of such fact and the reasons therefor (“Purchaser's Title
Objections”). Upon expiration of the time period set forth in the immediately
preceding sentence, Purchaser shall be deemed to have accepted all exceptions to
title and all other matters shown on the Title Commitment and such exceptions
shall be included in the term “Permitted Exceptions” as used herein, except,
however, those title matters to which Purchaser has timely objected, in
accordance with the preceding sentence.


(c)    No Seller Obligation to Cure. Except as set forth in Section 7(d) below,
Seller shall have no obligation to bring any action or proceeding or otherwise
to incur any expense whatsoever to eliminate or modify Purchaser's Title
Objections.


If Seller is unable or unwilling to eliminate or modify Purchaser's Title
Objections to the reasonable satisfaction of Purchaser, Purchaser shall (as its
sole and exclusive remedy) (a) terminate this Agreement by notice in writing to
Seller by the earlier to occur of (i) expiration of the Inspection Period or
(ii) two (2) days following notice from Seller that it is unwilling or unable to
eliminate or modify Purchaser's Title Objections or (b) accept such title as
Seller can deliver without any reduction in the Purchase Price, in which event
such uncured Purchaser's Title Objections shall be included in the term
“Permitted Exceptions”.


If Purchaser does not elect to terminate within the period described in the
immediately preceding sentence, Purchaser shall be deemed to have accepted all
exceptions to

9



--------------------------------------------------------------------------------



title and all other matters shown on the Title Commitment and such exceptions
shall be included in the term “Permitted Exceptions”. In the event of
termination pursuant to this Section, the parties shall have no further rights
or obligations hereunder (except for the indemnity and confidentiality
obligations set forth in Section 13 and Section 37, respectively) and the
Earnest Money shall be returned to Purchaser upon satisfaction of the conditions
set forth in Section 38.


If any update of the Title Commitment prior to the Closing Date discloses new
title matters recorded against the Property that are not Permitted Exceptions
and are not acceptable to Purchaser in Purchaser’s sole and absolute discretion,
then Purchaser shall give Seller notice thereof (“Purchaser New Matter Title
Objection”) no later than two (2) business days after the date on which
Purchaser becomes aware of such new title matter. Seller shall have the earlier
of three (3) business days following the receipt of any such Purchaser’s New
Matter Title Objection (“Seller’s New Matter Election Period”) or the Closing
Date in which to give Purchaser notice (“Seller’s New Matter Title Notice”) that
Seller will either (a) cause such new exception, matter or condition to be
deleted as an exception from the Title Commitment and Purchaser’s Title Policy
or (b) refuse to cause such new exception, matter or condition to be deleted as
an exception from the Title Commitment and Purchaser’s Title Policy, provided
that Seller shall be required to cause such new exception, matter or condition
to be deleted as an exception from the Title Commitment and Purchaser’s Title
Policy to the extent required by Section 7(d) below (and in the event Seller
fails to deliver such Seller’s New Matter Title Notice within such three (3)
business day (or earlier) period, Seller shall be deemed to have elected under
clause (b)). With respect to any such Seller’s New Matter Title Notice, (i) if
Seller gives notice that it will cause any or all of the new exceptions, matters
or conditions referenced in such notice to be deleted from the Title Commitment
and Purchaser’s Title Policy, then, as a condition to Closing, Seller shall
cause the Title Company to delete all such new exceptions, matters or conditions
from the Title Commitment and Purchaser’s Title Policy, and (ii) if Seller gives
(or is deemed to have given) notice that it will not cause any or all of the new
exceptions, matters or conditions to be deleted from the Title Commitment, then
Purchaser will thereafter have the right, as its sole remedy, upon written
notice to Seller no later than two (2) business days following the expiration of
the Seller’s New Matter Election Period (or at least two (2) business days prior
to the Closing Date, as applicable), to either (x) terminate this Agreement as a
result of any such new exceptions, matters or conditions (in which event the
Earnest Money shall be returned to Purchaser, and upon such return neither party
shall have any further obligation under this Agreement, except for those
provisions of this Agreement which expressly survive the termination of this
Agreement) or (y) waive the right to terminate this Agreement on account such
new exceptions, matters or conditions and proceed to Closing without abatement
of the Purchase Price (in which event, for purposes hereof, any such waived new
exceptions, matters or conditions previously objected to by Purchaser shall
become Permitted Exceptions). Seller acknowledges that Purchaser shall have the
right to elect under either of the foregoing clauses (x) or (y) in its sole and
absolute discretion.
(d)    Permitted Exceptions. The term “Permitted Exceptions” as used herein
includes: (i) any easement, right of way, encroachment, conflict, discrepancy,
overlapping of improvements, protrusion, lien, encumbrance, restriction,
condition, covenant or other matter with respect to the Properties that is
reflected or addressed on the Surveys or the Title

10



--------------------------------------------------------------------------------



Commitment to which Purchaser fails to timely object pursuant to Sections 6 and
7 of this Agreement, (ii) any Purchaser's Survey Objections or Purchaser's Title
Objections that Seller has not agreed to cure pursuant to the terms of Section 6
and Section 7 hereof and that remain uncured, for whatever reason, at the date
of Closing hereunder, (iii) standard printed exceptions set forth in the
standard New York form of commitment for title insurance except for the standard
exceptions that may be removed by the delivery of the Owner’s Affidavit, survey,
and closing deliverables set forth under this Agreement, (iv) zoning ordinances,
(v) all non-delinquent property taxes and assessments, including special
assessments and supplemental taxes, tax liens, tax sales, water rates, sewer
rents and assessments, (vi) the Leases and any residency agreements with the
residents of the Facilities (the “Residency Agreements”), (vii) any exception
for liens for services, labor or materials heretofore or hereafter furnished to
the Properties for which Purchaser is entitled to a credit at Closing pursuant
to this Agreement, for which Purchaser is expressly responsible for payment
under the terms of this Agreement and/or which arises from any services, labor
or materials contracted for by a tenant under any Lease at any Property and with
respect to which such tenant is responsible for payment under the terms of its
Lease, (viii) all Violations (as hereinafter defined) and any conditions which
could give rise to any Violations, (ix) the Licensed Operator Lease, (x) all
matters created by or on behalf of Purchaser, including, without limitation, any
documents or instruments to be recorded as part of any financing for the
acquisition of the Properties by Purchaser, and (xi) that certain unrecorded
agreement dated November 1, 2001, by and between Motor Parkway Associates, LLC,
a New York limited liability company, and The Islandia Community for Seniors
Operating Company, LLC, a New York limited liability company, regarding the
increase of sewage capacity for the Arbors at Islandia (collectively, the
“Sewage Agreements”). For purposes of this Agreement, “Violations” shall mean,
collectively, all violations of law, rules, regulations, ordinances, orders or
requirements noted in or issued by any federal, state, county, municipal or
other department or governmental agency having jurisdiction against or affecting
the Properties wherever noted or issued. At Purchaser’s request, Seller shall
cooperate (but at no cost, expense, liability or potential liability to Seller)
with Purchaser to have (a) the Sewage Agreements released from the land records,
and (b) its interests in any funds escrowed by The Islandia Company for Seniors
Operating Company, LLC either (i) offered to the appropriate parties in exchange
for the release of the Sewage Agreements from the land records, or
(ii) transferred to Purchaser as of the Closing Date.


Notwithstanding anything stated to the contrary herein, Seller covenants and
agrees to remove (or cause to be removed) from the Properties (which obligation
shall be deemed satisfied if the same is insured over and the amount secured by
any of the instruments referenced in clauses (a) and (b) below have been paid
and the holders of the same are obligated to cause the same to be released from
the Property) concurrently with the Close of Escrow (a) all deeds of trust,
mortgages and/or other debt instruments to the extent executed by Seller or
expressly assumed by Seller in writing, and (b) any other monetary liens which
are of an ascertainable amount, and do not exceed $200,000.00 in the aggregate
and are capable of being removed prior to the Closing Date upon the payment of
no more than $200,000.00 in the aggregate. In addition, Seller covenants and
agrees not to voluntary execute any other deeds of trusts, mortgages and/or
other debt instruments encumbering the Property that will not be removed from
the Property prior to the Close of Escrow.

11



--------------------------------------------------------------------------------





8.    Conditions to Purchaser's Obligations. The following are conditions
precedent to Purchaser's obligations hereunder:


(a)    All of Seller’s representations in Section 4 above shall be true at, and
as of, Closing in all material respects unless otherwise disclosed in writing
and approved by Purchaser.


(b)    Seller shall not, as of Closing, be in receivership or dissolution, or
admitted in writing its inability to pay its debts as they mature, or have been
adjudicated a bankrupt, or have filed a petition in voluntary bankruptcy, a
petition or answer seeking reorganization, or an arrangement with creditors
under the federal bankruptcy law, or any other similar law or statute of the
United States or any state, and such petition shall not have been filed against
Seller which has not been dismissed within sixty (60) days of such filing.


(c)    Title Company shall have issued and delivered to Purchaser, or shall have
committed to issue and deliver to Purchaser, with respect to the Real Property,
an Owner’s Policy of Title Insurance (2006 Form) (the “Title Policy”) issued by
the Title Company as of the date and time of the recording of the Deeds (as such
term is defined in Section 20(a) hereof) for the Real Property, in the amount of
the Purchase Price insuring Purchaser as owner of fee simple title to the Real
Property, subject only to the Permitted Exceptions.


(d)    Seller shall have performed, observed and complied with all covenants,
agreements and conditions required by this Agreement to be performed, observed
and complied with by Seller prior to, or as of, the Closing.


(e)    The Village of Islandia shall have issued a conditional use permit (the
“CUP”) with respect to the Arbors at Islandia facility in form and substance
reasonably satisfactory to Purchaser. If the CUP has not been re-issued as of
the Closing Date, Seller shall have the right, in its sole and absolute
discretion, to extend the Closing Date by an additional thirty (30) days.


(f)    Licensed Operator has obtained any and all necessary approvals, if any,
for the transfer of the Facilities (but specifically excluding the notice
required to be given to the State Agency pursuant to Section 10(h) of this
Agreement).


If any of the conditions precedent to the performance of Purchaser's obligations
under this Agreement have not been satisfied, waived or deemed waived by
Purchaser on or before the Closing Date, then Purchaser shall have the option,
as its sole and exclusive remedy therefor, to either waive such conditions
precedent and close this transaction, or by written notice delivered to Seller
terminate this Agreement, in which latter event the parties shall have no
further rights or obligations hereunder (other than the obligations that survive
the termination of this Agreement, including, without limitation, the indemnity
and confidentiality obligations set forth in Sections 13 and 37, respectively),
except that the Earnest Money shall be returned to Purchaser upon satisfaction
of the conditions set forth in Section 38.

12



--------------------------------------------------------------------------------





9.    Conditions to Seller's Obligations. The following shall be conditions
precedent to Seller's obligations hereunder:


(a)    All of the representations of Purchaser contained in Section 5 of this
Agreement shall be true at, and as of, the Closing in all material respects
unless otherwise disclosed in writing and approved by Seller.


(b)    Purchaser shall have performed, observed and complied with all covenants,
agreements and conditions required by this Agreement to be performed, observed
and complied with by Purchaser prior to, or as of, the Closing.


(c)    Purchaser shall not, as of the Closing, be in receivership or
dissolution, or have made any assignment for the benefit of creditors, or
admitted in writing its inability to pay its debts as they mature, or have been
adjudicated a bankrupt, or have filed a petition in voluntary bankruptcy, a
petition or answer seeking reorganization, or an arrangement with creditors
under the federal bankruptcy law, or any other similar law or statute of the
United States or any state, and such petition shall not have been filed against
Purchaser which has not been dismissed within sixty (60) days of such filing.


(d)    Purchaser shall have executed the Purchaser's Certificate (the
“Purchaser’s Certificate”) on Exhibit E attached hereto and made a part hereof.


(e)    Purchaser shall have provided evidence that Licensed Operator has
obtained any and all necessary approvals for the transfer of the Facilities
and/or provided any and all notices to the appropriate Governmental Authorities
with respect to the transfer of the Facilities.


(f)    Seller and the Licensed Operator shall have terminated the Management
Agreement, the Licensed Operator shall have released Seller in writing from any
and all of its obligations under the Management Agreement, and the Licensed
Operator shall have provided to Seller in writing, such assurances reasonably
required by Seller with respect to any potential ongoing obligations relating to
the continued operation of the Facilities, the form of which shall be provided
to Purchaser within ten (10) business days following the date of this Agreement.


(g)    Seller shall have received a copy of the executed Memo of Licensed
Operator Lease in substantially the same form of Exhibit N attached hereto.


(h)    Licensed Operator (and if not Licensed Operator, then Purchaser) shall
have purchased and paid to Seller (in cash or current funds) the accounts
receivable from Seller relating to all residency and/or occupancy agreements
with residents at the Facilities for an amount equal to not less than $0.90 for
every $1.00 in accounts receivable.


If any of the conditions precedent to the performance of Seller's obligations
under this Agreement have not been satisfied or waived in writing by Seller on
or before the Closing Date,

13



--------------------------------------------------------------------------------



then Seller shall have the option, as its sole and exclusive remedy therefor, to
either waive such conditions precedent in writing and close this transaction, or
by written notice delivered to Purchaser terminate this Agreement, which in
latter event the parties shall have no further rights or obligations hereunder
except that the Earnest Money shall be paid to Seller. The term “Purchaser” used
in this Section shall include any permitted assignee of Purchaser's interest
under this Agreement.


10.    Covenants of Purchaser and Seller. Each party covenants and agrees with
the other as follows:


(a)    Prior to the Closing, each will do such further acts as may be reasonably
necessary, desirable or proper to carry out more effectively the purposes of
this Agreement.


(b)    During the pendency of this Agreement, Seller shall carry on its business
and activities relating to the Property substantially in the same manner as it
did before the date of this Agreement.


(c)    Seller shall not (and shall not permit Licensed Operator to) enter into
any contracts relating to the maintenance or operation of any Property that are
not cancelable with no more than thirty (30) days prior written notice and
without the payment of any termination fee or penalty, without Purchaser’s
written consent, which shall not be unreasonably withheld or delayed, except
that such limitation shall not apply to any such contracts entered into by
Seller or Licensed Operator to the extent needed to satisfy any health or safety
issues or to the extent needed to discharge Seller’s obligations under any of
the Leases.


(d)    Seller shall not (and shall not permit Licensed Operator to) execute any
new leases or residency agreements after the Effective Date (each a “New Lease”)
or any other agreement for use of space in any Property, or the renewal,
amendment, extension or expansion of any of the foregoing, except in the
ordinary course of business consistent with current practices of Seller or
Licensed Operator, or to which Purchaser consents.


In the event Seller asks for Purchaser’s consent (which consent shall not be
unreasonably withheld or delayed), Purchaser shall advise Seller, in writing,
whether or not it approves or rejects such proposed document within three (3)
business days after receipt of the proposed document. If Purchaser fails to
notify Seller within such time period, Purchaser shall be deemed to have
rejected the proposed document.


If Purchaser reasonably rejects the proposed document for which Seller was
seeking Purchaser’s consent, Seller nevertheless retains full right, power and
authority to execute such proposed document, and Seller shall promptly advise
Purchaser of the same; provided, however, that in such case Purchaser may elect
to terminate this Agreement and receive a full refund of the Earnest Money
within three (3) business days after receipt of Seller’s notice that Seller has
executed the proposed document over Purchaser’s objection. If Purchaser fails to
notify Seller within such time period, Purchaser shall be deemed to have fully
waived any rights to terminate this Agreement pursuant to this Section 10.

14



--------------------------------------------------------------------------------





(e)    Prior to the Closing Date, Seller will notify Purchaser in writing if
Seller has actual knowledge that any event or omission has occurred that would
change any of the Seller’s representations set forth in Section 4. Prior to the
Closing Date, Purchaser will notify Seller in writing if Purchaser has actual
knowledge that any event or omission has occurred that would change any of the
Purchaser’s representations set forth in Section 5.


(f)    Purchaser will not inform (or permit Licensed Operator to inform) any
employees (other than the Facility’s Executive Director and chief engineer after
the Effective Date) of the contemplated or pending sale or marketing for sale of
the Properties until the expiration of the Inspection Period (and will not
inform or permit Licensed Operator to inform the residents until reasonably
close to the Closing Date and as reasonably coordinated with Seller).


(g)    Prior to Closing, Seller shall bill, or use commercially reasonable
efforts to cause the Licensed Operator to bill, the residents in the ordinary
course of business. The parties acknowledge that generally, private pay
residents are billed monthly in advance (except that certain items and
adjustments in service fees may be billed in arrears) while Health Maintenance
Organizations and any other private insurance are billed in arrears.


(h)    Third Party Approvals. Purchaser hereby agrees, at Purchaser’s sole cost
and expense, to diligently and in good faith pursue or cause Licensed Operator
to pursue all governmental and quasi-governmental waivers, consents, approvals
and authorizations, if any, required to transfer to Purchaser the Facilities as
currently operating, including the operation as assisted living facilities and
dementia care units at some of the Facilities. Purchaser will cause Licensed
Operator to file the required notice of the transfer of ownership of the
Facilities with the applicable Governmental Authorities including the New York
State Department of Health (the “State Agency”) at Closing, and at Closing will
provide Seller with a copy of such filed notice.


Purchaser shall provide Seller with copies of all documents, applications,
notices, reports or other materials filed or delivered by Purchaser to any
Governmental Authority with respect to the transfer of the Facilities to
Purchaser and any other waivers, consents, approvals, authorizations, or
licenses required in connection with the transactions contemplated herein (the
“Third Party Approvals”) sufficiently in advance so as to provide Seller the
opportunity to review the same before submission; provided, however, Purchaser
may redact any personal or confidential information contained therein.
Purchaser shall pay all fees and costs (including, without limitation,
application, processing and review fees, assumption fees, issuance fees and
Purchaser’s attorney’s fees and costs and Seller will be responsible for its own
attorney’s fees and costs) charged or incurred in connection with obtaining (and
applying for) the Third Party Approvals, as and when the same are due, whether
or not the Third Party Approvals are obtained or Closing occurs.

15



--------------------------------------------------------------------------------



Seller agrees to use commercially reasonable efforts to cooperate with Purchaser
(at Purchaser’s cost and expense, and at no cost, expense, liability or
potential liability to Seller) , in connection with Purchaser’s obligation to
seek the Third Party Approvals, including, without limitation, (a) providing
information and documentation to Purchaser on a timely basis to facilitate
Purchaser’s preparation of licensing applications and submissions, and
(b) submitting reasonable applications, if any, that Seller is obligated to
submit to the State Agency or any other federal, state or local government body
as part of Purchaser’s application for the Third Party Approvals (provided the
same are requested and prepared by Purchaser, are reasonably acceptable to
Seller and do not expose Seller to any cost, expense, liability or potential
liability). Purchaser shall provide Seller with all documents, applications,
notices, reports or other materials that Purchaser requests Seller to file or
deliver to any governmental or quasi-governmental agency with respect to
Purchaser obtaining the Third Party Approvals sufficiently in advance so as to
provide Seller the opportunity to review the same and submit the same if
approved by Seller. The provisions of this Section shall survive Closing.


(i)    Prior to Closing, Seller shall use commercially reasonable efforts (at no
cost, expense, liability, or potential liability to Seller, except for the cost
and expense of Seller’s attorneys and/or filing applications with the Village of
Islandia) to obtain the CUP.


(j)    Prior to Closing, Seller shall use commercially reasonable efforts (at no
cost, expense, liability, or potential liability to Seller, except for the cost
and expense of Seller’s attorneys and/or filing applications with the Town of
Oyster Bay) to obtain a new certificate of occupancy for Arbors at Westbury
reflecting a total of 105 units; receipt of the new certificate of occupancy
shall not be a condition to Closing.


(k)    Prior to the expiration of the Inspection Period, Purchaser shall cause
the Licensed Operator Lease to be executed by Purchaser and the Licensed
Operator. If the Licensed Operator Lease has not been fully executed by the
expiration of the Inspection Period, Seller may, at its option, terminate this
Agreement by written notice thereof to Purchaser, in which event the parties
shall have no further rights or obligations hereunder except that the Earnest
Money shall be paid to Seller.



16



--------------------------------------------------------------------------------



(l)    Employees.


(i)    Compensation.  Seller shall be responsible for, and shall cause the
Operator to make payment on or before the Closing Date of any compensation
and/or benefits to or respecting employees of the Facilities employed by
Operator (the “Employees”) earned or accrued through the Closing Date, including
payment of all Employees’ wages, bonuses, commissions, and other forms of
compensation or benefits earned or accrued by Employees as of the Closing Date,
together with F.I.C.A., unemployment and other taxes and benefits (collectively,
“Employee Compensation”).  Notwithstanding the foregoing, at Seller’s election,
in lieu of payment by Seller at Closing, Purchaser shall receive a credit for
any portion of Employee Compensation that is earned or accrued as of the Closing
Date to the Employees who are rehired by Purchaser or its operator, in which
event, at Closing, Purchaser shall assume Seller’s obligation with respect to
such Employee Compensation.


(ii)    WARN Act.  Purchaser or its incoming operator or their affiliates, shall
offer employment to all of the Employees on such terms and conditions so that
Seller and Operator are not required to provide notice of a “plant  closing” or
“mass layoff” to any person or entity under the Worker Adjustment and Retraining
Notification Act of 1988, 29 U.S.C. § 2101 et seq. or any other similar federal,
state or local law or regulation  (the “WARN Act”) as a result of the
termination of employment of the Employees by Operator as of the Closing, and
Purchaser agrees not to terminate or permit its incoming operator to terminate
any such hired Employees for a period of ninety (90) calendar days after Closing
in such manner, or to take any other action, which will cause the application of
the WARN Act.  If Purchaser or its incoming operator fails to extend employment
offers to, or continue employment of, all Employees in accordance this
Section (10)(i)(ii) and continue such employment for a period of ninety (90)
calendar days after Closing, then in addition to any remedies Seller may have,
Purchaser alone shall be responsible for giving such notices as may be required
by the WARN Act and shall be solely liable for the payment of any amounts that
may become due under the WARN Act.  Purchaser shall be responsible for
compliance with the notice and continuation of coverage requirements of Section
4980B of the Internal  Revenue Code of 1986, as amended (the “Code”), and the
regulations promulgated thereunder (“COBRA”) that arise with respect to the
Employees as a result of the transactions contemplated by this Agreement. 
Purchaser acknowledges that it is a successor employer for the purposes of
Section 4980B of the Code.  Purchaser shall indemnify, defend and hold Seller
harmless from and against any liability, loss, damage, fines, penalty, back pay,
back benefits, costs or expenses (including without limitation attorneys’ fees
and expenses) that may result to Seller based on Purchaser’s failure to comply
with this Section 10(i)(ii) or for any violation of the WARN Act arising out of
or relating to the termination of employment of the Employees as of the Closing
or by Purchaser or its incoming operator.


(iii)    Purchaser shall indemnify and hold Seller harmless from any liability,
claims, actions, damages, judgments, penalties, costs, and expenses, including
reasonable attorneys’ fees, related to any claim with respect to or in
connection with any Employee accruing and arising from and after the Closing.



17



--------------------------------------------------------------------------------



11.    Delivery of Information. Purchaser acknowledges that Seller has made
available the on-site, hard copy (non-electronic) property files for the
Properties, which included, to the extent such items were located at the
Properties, the following (which Purchaser may copy at its expense)
(collectively, the “Property Information”):


(a)    Residency Agreements for all of the residents;


(b)    a current rent roll analysis in the form attached hereto as Schedule 1,
which rent roll analysis shall be updated by Licensed Operator and delivered to
Purchaser at the Closing;


(c)    copies of the Service Contracts, if any;


(d)    copies of current and audited balance sheets and income statements for
the Properties and copies of balance sheets and income statements for years
2008-2013, prepared by the Licensed Operator and to the extent in possession of
the Licensed Operator;


(e)    copies of environmental, structural, mechanical, geotechnical or
architectural reports prepared for Seller as an owner of the Properties, if any;


(f)    copies of all ad valorem tax statements for the Properties for 2013;


(g)    copy of notices of violations of law, if any;


(h)    list of Personal Property, if any;


(i)    certificates of occupancy, if any;


(j)    copies of all current licenses and operating certificates for the
Facilities from the New York State Department of Health and any existing
material governmental permits required for the operation of the Properties or
any Facility as currently operated; and


(k)    copies of any material written notices that Seller has received regarding
any litigation, claims, demands or disputes concerning the Properties which have
been filed or asserted against Seller and that arise out of Seller’s ownership
of the Properties, if any.


Purchaser acknowledges that the foregoing are made available to Purchaser to
accommodate and facilitate Purchaser’s investigations relating to the Properties
and that, except as expressly set forth in this Agreement, Seller makes no
representations or warranties of any kind regarding the accuracy or thoroughness
of the information contained in the materials delivered to Purchaser.


Seller shall cause all of the foregoing documents and information to be left at
the Licensed Operator’s office contemporaneously with the Closing.



18



--------------------------------------------------------------------------------



12.    Lease Expenses.


(a)    Leasing Commissions. For Leases actually entered into prior to the
Effective Date, Seller shall indemnify and hold Purchaser harmless from any
claims for such leasing commissions payable during the current terms of such
Leases (specifically excluding therefrom any future renewal terms) to the extent
such leasing commissions are set forth in Schedule 4 attached hereto, provided,
however, that Purchaser shall pay any unpaid commissions relating to any New
Leases which arise or accrue subsequent to the Effective Date to which Purchaser
has consented or is deemed to have consented under this Agreement. Purchaser
shall have liability for the obligations for all existing Leases for commissions
for renewals or expansions after the Closing Date. Purchaser shall indemnify and
hold Seller harmless from the commissions and any costs payable under this
Section by Purchaser.


(b)    Lease Expense Reimbursement. If the transaction is consummated, Purchaser
shall (i) reimburse Seller on the Closing Date for any and all fees paid or
expenses incurred by Seller (collectively the “Expenses”) arising out of or in
connection with (a) any extensions, renewals or expansions of Leases executed
after the Effective Date, and (b) any New Leases approved or deemed approved by
Purchaser in accordance with this Agreement that are due and payable on or after
the Closing Date and (ii) assume all of Seller's obligations or commissions for
renewals and expansions for all Leases relating to periods after the Effective
Date. Purchaser shall assume and pay for the obligations set forth in
clauses (i) and (ii) above and indemnify and hold Seller harmless from and
against any and all claims made thereunder.


13.    Inspection.


(a)    As used in this Agreement, the term “Inspection Period” means the period
commencing on the Effective Date and continuing until August 11, 2014 at 5:00
p.m. (Pacific). During the Inspection Period, and with not less than two (2)
business days advance notice to Seller, Purchaser, its agents and
representatives may enter onto the Real Property during reasonable business
hours (subject to the rights of tenants and residents in possession) to perform
physical inspections and tests of the Properties and the structural and
mechanical systems within the Improvements, provided, however, that in no event
shall (i) such inspections or tests unreasonably disrupt or disturb the on-going
operation of the Properties or the rights of any tenants or residents at the
Properties, (ii) Purchaser enter any individual unit or contact any tenants or
residents of the Properties without first obtaining the express consent of
Seller, (iii) Purchaser or its agents or representatives drill or bore on or
through the surface of any Property without Seller’s prior written consent,
which consent may be given or withheld in Seller’s sole and absolute discretion,
or (iv) Purchaser contact any Governmental Authority with respect to any
Property or in any manner in which any Property could be identified without
Seller’s prior consent in each instance, except that such consent will not be
required for (A) inquiries customarily made by environmental consultants in
performing “Phase I” environmental reviews of properties similar to the
Properties, (B) inquiries made of licensing boards, but only after advance
notice to Seller and the Licensed Operator, to confirm the Licensed Operator’s
compliance with licensing and similar requirements and to investigate the
requirements for the issuance of new licenses and permits to Purchaser, or
(C) inquiries

19



--------------------------------------------------------------------------------



customarily made by zoning consultants in connection with the preparation of the
Zoning Report. Notwithstanding anything stated to the contrary in this Section
13(a) or elsewhere in this Agreement, all inspections of any Real Property shall
be arranged in advance with the Licensed Operator and shall only be undertaken
while the Licensed Operator is present at the Real Property and accompanies
Purchaser.


(b)    Purchaser shall make such inspections in good faith and with due
diligence. All inspection fees, appraisal fees, engineering fees and other
expenses of any kind incurred by Purchaser relating to the inspection of the
Properties will be solely Purchaser's expense. Seller shall cooperate with
Purchaser in all reasonable respects in making such inspections; however, Seller
shall not be obligated to expend funds or other costs in connection with such
cooperation. Seller hereby reserves the right to have a representative present
at the time Purchaser conducts any inspection of the Properties. In making any
inspection, Purchaser will treat, and will cause any representative of Purchaser
to treat, all information obtained by Purchaser pursuant to the terms of this
Agreement as strictly confidential. Purchaser agrees to promptly deliver to
Seller copies of all reports, studies and results of tests and investigations
relating to the condition of the Properties obtained or conducted by Purchaser
with respect to the Properties.


(c)    After making such tests and inspections, Purchaser agrees to promptly
restore the Properties to the condition prior to such tests and inspections
(which obligation shall survive the Closing or any termination of this
Agreement). Prior to Purchaser entering any Property to conduct the inspections
and tests described above, Purchaser shall obtain and maintain, and shall cause
each of its contractors and agents to maintain (and shall deliver to Seller
evidence thereof), at Purchaser’s sole costs and expense, general liability
insurance, from an insurer reasonably acceptable to Seller, in the amount of Two
Million Dollars ($2,000,000) combined single limit for personal injury and
property damage per occurrence, such policies to name Seller as an additional
insured party, which insurance shall provide coverage against any claim for
personal liability or property damage caused by Purchaser or its agents,
employees, contractors, or other representatives in connection with such
inspections and tests.


(d)    Purchaser agrees to indemnify and hold Seller, its tenants, residents,
contractors and employees harmless from any and all injuries, losses, liens,
claims judgments, liabilities, out-of-pocket costs, out-of-pocket expenses or
damages (including reasonable attorneys' fees and court costs) sustained by or
against Seller which result from or arise out of any inspections by Purchaser or
its agents or representatives. Notwithstanding any provision herein to the
contrary, the indemnity contained in the preceding sentence shall survive the
termination of this Agreement or the Closing.


(e)    At any time prior to expiration of the Inspection Period, Purchaser may
terminate this Agreement in its sole and absolute discretion, by delivering
written notice (a “Termination Notice”) thereof to Seller and to Escrow Company,
in which event the Earnest Money shall be refunded to Purchaser upon
satisfaction of the conditions set forth in Section 38. If Purchaser fails to
deliver a Termination Notice to Seller and Escrow Company on or before the
expiration of the Inspection Period, then Purchaser shall be deemed to be
satisfied with all

20



--------------------------------------------------------------------------------



aspects of all the Real Property, including, without limitation, the condition
and suitability of all the Real Property for Purchaser’s intended use and
operation of the Facilities, and Purchaser shall be obligated to acquire the
Real Property in accordance with the provisions of this Agreement.


(f)    EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT OR IN THE DOCUMENTS
EXECUTED BY SELLER AT CLOSING (THE “REPRESENTATIONS”), PURCHASER ACKNOWLEDGES
THAT SELLER HAS NOT MADE, DOES NOT MAKE, AND SPECIFICALLY NEGATES, RENOUNCES AND
DISCLAIMS ANY REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR
GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL
OR WRITTEN, AND PURCHASER, ON BEHALF OF ITSELF AND ALL OF ITS OFFICERS,
DIRECTORS, SHAREHOLDERS, EMPLOYEES, REPRESENTATIVES AND AFFILIATED ENTITIES
(COLLECTIVELY, “RELEASORS”) HEREBY GENERALLY, FULLY AND IRREVOCABLY RELEASES
SELLER, ITS SUCCESSORS AND ASSIGNS, PARTNERS, DIRECTORS, SHAREHOLDERS, AGENTS,
EMPLOYEES AND OTHER REPRESENTATIVES (COLLECTIVELY THE “SELLER PARTIES”) FROM ANY
AND ALL CLAIMS THAT PURCHASER AND THE RELEASORS MAY NOW HAVE OR HEREAFTER
ACQUIRE AGAINST THE SELLER PARTIES FOR AND FROM ANY COST, LOSS, LIABILITY,
DAMAGE, EXPENSE, ACTION OR CAUSE OF ACTION, WHETHER FORESEEN OR UNFORESEEN,
KNOWN OR UNKNOWN, ARISING OUT OF, AS TO, CONCERNING, OR WITH RESPECT TO, (i) THE
VALUE, NATURE, QUALITY OR CONDITION OF THE PROPERTIES, INCLUDING, WITHOUT
LIMITATION, THE WATER, SOIL AND GEOLOGY, AND THE PRIOR MANAGEMENT AND OPERATION
OF THE REAL PROPERTY, (ii) THE SUITABILITY OF THE PROPERTIES FOR ANY AND ALL
ACTIVITIES AND USES WHICH MAY BE CONDUCTED THEREON, INCLUDING, WITHOUT
LIMITAITON, THE OPERATION OF THE FACILITES AS ASSISTED LIVING FACILITIES, (iii)
THE COMPLIANCE OF OR BY THE PROPERTIES WITH ANY LAWS, RULES, ORDINANCES OR
REGULATIONS OF ANY APPLICABLE GOVERNMENTAL AUTHORITY OR BODY, INCLUDING, WITHOUT
LIMITAITON, THE OPERATION OF THE FACILITES AS ASSISTED LIVING FACILITIES,
(iv) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY, PROFITABILITY OR FITNESS
FOR A PARTICULAR PURPOSE OF THE PROPERTIES, (v) ANY PAST, PRESENT OR FUTURE
PRESENCE OR EXISTENCE OF “HAZARDOUS MATERIALS” (WHICH INCLUDES, WITHOUT
LIMITATION, ANY HAZARDOUS OR TOXIC MATERIALS, SUBSTANCES OR WASTES, SUCH AS (1)
ANY MATERIALS, SUBSTANCES OR WASTES WHICH ARE TOXIC, IGNITABLE, CORROSIVE OR
REACTIVE AND WHICH ARE REGULATED BY ANY LOCAL GOVERNMENTAL AUTHORITY, OR ANY
AGENCY OF THE UNITED STATES GOVERNMENT, (2) ANY OTHER MATERIAL, SUBSTANCE, OR
WASTE WHICH IS DEFINED OR REGULATED AS A HAZARDOUS MATERIAL, EXTREMELY HAZARDOUS
MATERIAL, HAZARDOUS WASTE OR TOXIC SUBSTANCE PURSUANT TO ANY LAWS, RULES,
REGULATIONS OR ORDERS OF THE UNITED STATES GOVERNMENT, OR ANY LOCAL GOVERNMENTAL
BODY, (3) ASBESTOS, (4) PETROLEUM AND PETROLEUM BASED PRODUCTS, (5)
FORMALDEHYDE,

21



--------------------------------------------------------------------------------



(6) POLYCHLORINATED BIPHENYLS (PCBs), AND (7) FREON AND OTHER
CHLOROFLUOROCARBONS) ON, UNDER OR ABOUT THE REAL PROPERTY OR WITH RESPECT TO ANY
PAST, PRESENT OR FUTURE VIOLATION OF ANY RULES, REGULATIONS OR LAWS, NOW OR
HEREAFTER ENACTED, REGULATION OR GOVERNING THE USE, HANDLING, STORAGE OR
DISPOSAL OF HAZARDOUS MATERIALS, (vi) THE PROPERTY INFORMATION, OR (vii) ANY
OTHER MATTER WITH RESPECT TO THE PROPERTIES, AND SPECIFICALLY, THAT SELLER HAS
NOT MADE, DOES NOT MAKE AND SPECIFICALLY NEGATES, RENOUNCES AND DISCLAIMS ANY
REPRESENTATIONS OR WARRANTIES REGARDING COMPLIANCE OF THE PROPERTIES WITH ANY
ENVIRONMENTAL PROTECTION, POLLUTION OR LAND USE LAWS, RULES, REGULATIONS, ORDERS
OR REQUIREMENTS, INCLUDING, WITHOUT LIMITATION, THE TOXIC SUBSTANCE CONTROL ACT,
AS AMENDED, THOSE PERTAINING TO SOLID WASTE, AS DEFINED BY THE U. S.
ENVIRONMENTAL PROTECTION AGENCY REGULATIONS AT 40 C.F.R., PART 261, OR THE
DISPOSAL OR EXISTENCE, IN OR ON THE PROPERTIES, OF ANY PAST, PRESENT OR FUTURE
HAZARDOUS SUBSTANCES, AS DEFINED BY THE COMPREHENSIVE ENVIRONMENTAL RESPONSE
COMPENSATION AND LIABILITY ACT OF 1980, AS AMENDED, AND THE REGULATIONS
PROMULGATED THEREUNDER. EXCEPT FOR THE REPRESENTATIONS, PURCHASER SHALL RELY
SOLELY ON ITS OWN INVESTIGATION OF THE PROPERTIES AND NOT ON ANY INFORMATION
PROVIDED OR TO BE PROVIDED BY SELLER, ITS AGENTS OR CONTRACTORS. EXCEPT FOR THE
REPRESENTATIONS, PURCHASER FURTHER ACKNOWLEDGES THAT AS A MATERIAL INDUCEMENT TO
THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY SELLER, PURCHASER IS PURCHASING
THE PROPERTIES IN AN “AS-IS” “WHERE IS” PHYSICAL CONDITION AND IN AN “AS IS”
STATE OF REPAIR, WITH ALL FAULTS AND WITHOUT ANY REPRESENTATION OR WARRANTY, ALL
OF WHICH SELLER HEREBY DISCLAIMS. SELLER SHALL NOT BE LIABLE OR BOUND IN ANY
MANNER BY ANY VERBAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION
PERTAINING TO THE PROPERTIES OR THE OPERATION THEREOF, FURNISHED BY ANY PARTY
PURPORTING TO ACT ON BEHALF OF SELLER.


PURCHASER’S INITIALS: _/s/ RL_


WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EXCEPT FOR THE
REPRESENTATIONS, PURCHASER, ON BEHALF OF ITSELF AND THE OTHER RELEASORS, HEREBY
ASSUMES ALL RISK AND LIABILITY RESULTING OR ARISING FROM, OR RELATING TO THE
OWNERSHIP, USE, CONDITION, LOCATION, MAINTENANCE, REPAIR, OR OPERATION OF, THE
PROPERTIES.
THE FOREGOING WAIVERS, RELEASES AND AGREEMENTS BY PURCHASER, ON BEHALF OF ITSELF
AND THE RELEASORS, SHALL SURVIVE THE CLOSE OF ESCROW AND THE RECORDATION OF THE
DEEDS AND SHALL NOT BE DEEMED MERGED INTO THE DEEDS UPON ITS RECORDATION.



22



--------------------------------------------------------------------------------



PURCHASER IS A SOPHISTICATED REAL ESTATE INVESTOR AND IS, OR WILL BE AS OF THE
CLOSING, FAMILIAR WITH THE REAL PROPERTY AND ITS SUITABILITY FOR PURCHASER’S
INTENDED USE, INCLUDING, WITHOUT LIMITATION, THE USE OF THE FACILITIES AS
ASSISTED LIVING FACILITIES. THE PROVISIONS OF THIS SECTION 13(f) SHALL SURVIVE
ANY TERMINATION OF THIS AGREEMENT OR THE CLOSING THE FOREGOING WAIVERS, RELEASES
AND AGREEMENTS BY PURCHASER, ON BEHALF OF ITSELF AND THE RELEASORS, SHALL
SURVIVE THE CLOSE OF ESCROW AND THE RECORDATION OF THE DEEDS AND SHALL NOT BE
DEEMED MERGED INTO THE DEEDS UPON ITS RECORDATION.


14.    Management Agreement. Effective as of Closing, Seller will terminate that
certain Operating Agreement dated as of September 21, 2005, as the same has been
amended (the “Management Agreement”), by and between Seller and Licensed
Operator.


15.    Property Information from Seller's Agents. Subsequent to the Effective
Date of this Agreement, Purchaser may request from Seller's agents, broker,
Licensed Operator, contractors, or similar individuals or entities engaged by
Seller relating to or involving the Properties, information regarding the
Properties or some aspect of any Property, its history, condition or prospects
for future use or development by Purchaser. While Seller is willing to cooperate
with Purchaser, and Seller has instructed its agents to cooperate with
Purchaser, SELLER IS UNWILLING TO SELL THE PROPERTIES UNLESS SELLER IS RELEASED
FROM LIABILITY BY PURCHASER FOR (i) STATEMENTS OR OPINIONS MADE BY OR
INFORMATION FURNISHED BY SELLER'S AGENTS UNLESS THE STATEMENTS OR OPINIONS ARE
SPECIFICALLY INCORPORATED AS SELLER REPRESENTATIONS INTO THE CLOSING DOCUMENTS
EXECUTED BY SELLER OR (ii) INFORMATION WITHHELD BY SELLER'S AGENTS UNLESS SUCH
INFORMATION WAS WITHHELD AT THE DIRECTION OF SELLER.


WITH RESPECT TO THE FOLLOWING, PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT
SELLER SHALL NOT HAVE ANY LIABILITY, OBLIGATION OR RESPONSIBILITY OF ANY KIND
AND THAT SELLER HAS MADE NO REPRESENTATIONS OR WARRANTIES OF ANY KIND:


1.    THE CONTENT OR ACCURACY OF ANY REPORT, STUDY, OPINION OR CONCLUSION OF ANY
SOILS, TOXIC, ENVIRONMENTAL OR OTHER ENGINEER OR OTHER PERSON OR ENTITY WHO HAS
EXAMINED THE PROPERTIES OR ANY ASPECT THEREOF;
2.    THE CONTENT OR ACCURACY OF ANY OF THE ITEMS (INCLUDING, WITHOUT
LIMITATION, THE PROPERTY INFORMATION) DELIVERED TO PURCHASER PURSUANT TO
PURCHASER’S REVIEW OF THE CONDITION OF THE PROPERTIES; OR
3.    THE CONTENT OR ACCURACY OF ANY PROJECTION, FINANCIAL OR MARKETING ANALYSIS
OR OTHER INFORMATION GIVEN TO PURCHASER

23



--------------------------------------------------------------------------------



BY SELLER OR REVIEWED BY PURCHASER WITH RESPECT TO THE PROPERTIES.


16.    Purchaser's Certificate; Condition of Closing. It is a condition
precedent to Closing and Seller's obligation to deliver the Deeds that Seller
receives at Closing from Purchaser the sworn Purchaser's Certificate, which
reflects statements of fact together with supporting documentation as outlined
in this Section. The Purchaser’s Certificate shall confirm that Purchaser is not
relying upon any representation, inducement or unperformed promise of Seller or
Seller's agents (except to the extent such inducement, representation or
unperformed promise is set forth in the Purchaser's Certificate or the Closing
Documents to be executed by Seller as attached hereto) and that Purchaser has
relied upon Purchaser's own reports in reaching its decision to purchase the
Properties, and Purchaser is not relying upon Seller produced inspection reports
which are older and possibly incomplete and/or outdated. IF THE PURCHASER’S
CERTIFICATE REFLECTS THAT PURCHASER IS RELYING UPON A REPRESENTATION, INDUCEMENT
OR UNPERFORMED PROMISE NOT SET FORTH IN SECTION 4 HEREOF OR OTHERWISE AUTHORIZED
IN WRITING BY AN OFFICER OF SELLER, SELLER SHALL HAVE THE OPTION NOT TO CLOSE
THIS TRANSACTION, IN WHICH EVENT AT SELLER'S OPTION THIS AGREEMENT SHALL
TERMINATE, THE EARNEST MONEY (EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT)
SHALL BE RETURNED TO PURCHASER AND THEREAFTER SELLER AND PURCHASER SHALL HAVE NO
FURTHER OBLIGATIONS OR LIABILITIES ONE TO THE OTHER HEREUNDER.


17.    Hazardous Materials. Except as set forth in Section 4 hereof, Seller
makes no representations or warranties whatsoever to Purchaser regarding the
presence, location or scope of any asbestos or any other hazardous or toxic
materials or chemicals in, at, or under any Property. During the Inspection
Period, Purchaser shall make such studies and investigations, conduct such tests
and surveys and engage such specialists as Purchaser deems appropriate to fairly
evaluate the Properties and its risks from an environmental and hazardous or
toxic materials and chemicals standpoint.


18.    Fire and Other Casualty. If all or any portion of any Property is damaged
or destroyed by fire or other casualty, Seller will promptly notify Purchaser of
the nature and extent of such damage or destruction, the amount estimated to be
expended to repair or restore such damaged or destroyed Property or portion
thereof, the amount, if any, of insurance proceeds that are available to make
such repairs or restoration and the estimated period of time it would take to
make such repairs and restoration.


If the damage by fire or other casualty to any Property has not been repaired to
the reasonable satisfaction of Purchaser prior to the Closing hereunder and
requires ONE MILLION AND NO/100 DOLLARS ($1,000,000.00) or less (in the
aggregate across the Properties) to be expended to repair or restore such
damaged or destroyed Property or portion thereof, this Agreement shall remain in
full force and effect, and in such event Seller shall assign to Purchaser any
and all claims for the insurance proceeds of such damage to or destruction of
such Property,

24



--------------------------------------------------------------------------------



and Purchaser shall take title to the Properties with the assignment of such
proceeds and subject to such damage to or destruction of such Property with a
reduction of the Purchase Price equal to the amount of any deductible due under
the terms of any applicable insurance policy (unless such damage is less than
the insurance deductible, in which case the amount of the reduction in the
Purchase Price shall be limited to the amount of the damage).


If the amount required to be expended to repair or restore such damaged or
destroyed Property or portion thereof exceeds ONE MILLION AND NO/100 DOLLARS
($1,000,000.00) as of the Closing Date (in the aggregate across Properties),
Purchaser shall have, as its sole and exclusive remedies: (i) the option to
terminate this Agreement within fifteen (15) days following notice in writing
from Seller to Purchaser of such casualty, in which event the parties shall have
no further rights or obligations hereunder (other than the obligations that
survive the termination of this Agreement, including without limitation, the
indemnity and confidentiality obligations set forth in Section 13 and
Section 37, respectively) and the Earnest Money shall be returned to Purchaser,
subject to Purchaser's satisfaction of the conditions set forth in Section 38;
or (ii) if Purchaser fails to elect to terminate, this Agreement shall remain in
full force and effect, and in such event Seller shall assign to Purchaser any
and all claims for the insurance proceeds of such damage to or destruction of
such Property, and Purchaser shall take title to the Properties with the
assignment of such proceeds and subject to such damage to or destruction of such
Property with a reduction in the Purchase Price equal to the lesser of the
amount of the insurance deductible or the amount of damage to such Property. If
Purchaser does not elect to terminate within the fifteen (15) day period
following such notice of the casualty by Seller, Seller and Purchaser shall be
deemed to have waived all rights to terminate pursuant to this provision and
this Agreement shall remain in full force and effect. The provisions of this
Section 18 supersede the provisions of Section 5-1311 of the General Obligations
Law of the State of New York, and the parties waive all rights thereunder that
would be applicable absent the provisions of this Section 18.


19.    Condemnation. Promptly upon obtaining knowledge of the institution of any
proceedings for the condemnation of any part of any Property, Seller or
Purchaser will notify the other of the pendency of such proceedings. In the
event of the condemnation of any portion of any Property or the sale of any
portion of any Property in lieu of condemnation, this Agreement shall remain in
full force and effect, and in such event Seller shall assign to Purchaser any
and all claims for the proceeds of such condemnation or sale, and Purchaser
shall take title to the remainder of the Properties with the assignment of such
proceeds and subject to such condemnation and without reduction in the Purchase
Price; provided, however, that if after such condemnation or conveyance in lieu
thereof the remainder of the Properties would no longer be suitable for
Purchaser's purposes, then the Purchaser may terminate this Agreement by notice
in writing to Seller within fifteen (15) days following notice in writing by
Seller of such condemnation of such Property, in which event the parties shall
have no further rights or obligations hereunder (other than Purchaser's
obligations that survive the termination of this Agreement, including, without
limitation, Purchaser's indemnity and confidentiality obligations set forth in
Section 13 and Section 37, respectively) and the Earnest Money shall be returned
to Purchaser, subject to Purchaser's satisfaction of the conditions set forth in
Section 38. If Purchaser does not elect to terminate within said fifteen (15)
day period following such notice by

25



--------------------------------------------------------------------------------



Seller, Purchaser shall be deemed to have waived all rights to terminate
pursuant to this provision and this Agreement shall remain in full force and
effect. The provisions of this Section 19 supersede the provisions of
Section 5-1311 of the General Obligations Law of the State of New York, and the
parties waive all rights thereunder that would be applicable absent the
provisions of this Section 19. As used herein, the term “Substantial Portion”
shall mean a condemnation or taking by eminent domain which (a) materially and
adversely affects Purchaser’s operation of a facility, (b) materially and
adversely affects access to, egress from or operation of the Property,
(c) reduces the number of units at the Property or parking spaces at the
Property such that a Facility shall be in violation of zoning requirements,
(d) materially reduces the common areas or amenity space at the Property, or
(e) results in the Property being in violation of any Applicable Law which
violation cannot be cured.


20.    The Closing. The closing (“Closing”) of this transaction shall take place
at the offices of the Escrow Company on or before September 11, 2014 (“Closing
Date”) or on the next business day, if such date falls on a weekend or legal
holiday. The Closing shall occur simultaneously for all Properties, and
Purchaser shall not have the right to buy less than all of the Properties. At
Closing, the following shall occur:


(a)    Seller’s Closing Deliveries. Seller shall deliver to the Escrow Company:


(i)    a bargain and sale deed without covenants for each Real Property in
substantially the form attached hereto as Exhibit B (collectively, the “Deeds”),
duly executed and acknowledged by Seller;


(ii)    a Bill of Sale and General Assignment in substantially the form attached
hereto as Exhibit C (the “Bill of Sale”), duly executed by Seller;


(iii)    a “non-foreign affidavit” acknowledging that Seller is not a “foreign
person” within the meaning of Section 1445 of the Internal Revenue Code in
substantially the form attached hereto as Exhibit G (the “FIRPTA Affidavit”),
duly executed by Seller;


(iv)    a Seller’s Certificate in the form attached hereto as Exhibit I (the
“Seller’s Certificate”) duly executed by Seller;


(v)    an executed counterpart to the Tenant Notices (defined below);


(vi)    Seller shall deliver to Title Company and/or Escrow Company such
documentary and other evidence as may be reasonably required by them, evidencing
the status and capacity of Seller and the authority of the person or persons who
are executing the various documents on behalf of Seller in connection with this
Agreement, including the owner’s affidavit in the form attached hereto as
Exhibit M (the “Owner’s Affidavit”);


(vii)    A termination of the Management Agreement, executed by Seller and
Licensed Operator;

26



--------------------------------------------------------------------------------





(viii)    The Quitclaim Agreement in the form attached hereto as Exhibit O;


(ix)    Such transfer tax forms as are required to be delivered or signed by
Seller by applicable state and local law in connection with the conveyance of
the Real Property (the “Transfer Tax Declarations”), duly executed by Seller;
and


(x)    A closing and proration statement (the “Closing Statement”), duly
executed by Seller.


(b)    Purchaser’s Closing Deliveries.


(i)    By 12:00 p.m. EST on the Closing Date, Purchaser shall deliver to Escrow
Company for the account of the Seller the balance of the Purchase Price in cash
by wire transfer of immediately available funds, together with such other sums
as Escrow Company shall require to pay Purchaser’s share of the Closing costs,
prorations, reimbursements and adjustments as set forth in this Agreement. If
Escrow Company is unable to confirm to Seller receipt of the funds by such time,
at Seller's option this Agreement shall terminate and Purchaser shall be deemed
to be in default hereunder unless Purchaser is able to evidence to Seller's
reasonable satisfaction that Purchaser has deposited and transferred the funds
to the Escrow Company in the amount of the cash portion of the Purchase Price
(i.e., a federal bank wire confirmation number), in which event Purchaser shall
pay to Seller one (1) day's interest on the unpaid funds at the then current
Federal Funds Rate for each and every day that the funds are not timely
received, as set forth above, up to a maximum period of two (2) business days,
after which, if funds have still not been received by the Escrow Company,
Purchaser shall be in default hereunder and Seller may terminate the Agreement
and thereafter, all of Seller's obligations to Purchaser hereunder will
terminate.


(ii)    Purchaser shall deliver to Escrow Company the Purchaser's Certificate
set forth as Exhibit E attached hereto, duly executed and sworn by Purchaser.


(iii)    Purchaser shall deliver to Escrow Company the Bill of Sale, duly
executed by Purchaser.


(iv)    Purchaser shall deliver copies of the notices sent to the applicable
governmental authority regarding the transfer of the Facilities from Seller to
Purchaser, including the notice sent to the State Agency.


(v)    Purchaser shall deliver to Escrow Company the Memo of Lease in the form
attached hereto as Exhibit N and made a part hereof (the “Memo of Licensed
Operator Lease”), duly executed by Purchaser and the Licensed Operator.


(vi)    Purchaser shall deliver to Seller an original and one copy each of
written notices signed by Purchaser addressed to each tenant under the Leases
notifying such

27



--------------------------------------------------------------------------------



tenant of the acquisition of the Properties by Purchaser in substantially the
form attached hereto as Exhibit F (the “Tenant Notices”) acknowledging that
Purchaser has received and is responsible for the security deposit of said
tenant, specifying the exact dollar amount of said deposit, and containing
appropriate instructions relating to the payment of future rentals and the
giving of future notices (Purchaser being responsible for preparing the notices
addressed to each tenant under the Leases to which counterpart PDF signatures of
Seller and Purchaser shall be attached).


(vii)    Purchaser shall deliver to Title Company and/or Escrow Company such
documentary and other evidence as may be reasonably required by them, evidencing
the status and capacity of Purchaser and the authority of the person or persons
who are executing the various documents on behalf of Purchaser in connection
with this Agreement.


(viii)    Purchaser shall deliver to Escrow Company the Transfer Tax
Declarations, duly executed by Purchaser.


(ix)    Purchaser shall deliver to Escrow Company the Closing Statement, duly
executed by Purchaser.


(c)    Prorations and Adjustments. The provisions of this section shall survive
Closing and shall not merge with the Deeds. If at any time following the Closing
Date the amount of an item listed in this Section 20(c) shall prove to be
incorrect, the party in whose favor the error was made shall promptly pay to the
other party the sum necessary to correct such error upon receipt of proof of
such error, provided that such proof is delivered to the party from whom payment
is requested on or before one (1) year after Closing.


(i)    General real estate taxes, personal property taxes, unmetered water and
sewer charges and vault charges, if any, and any and all other municipal or
governmental assessments of any and every nature levied or imposed upon the
Properties for the then current tax year, to the extent not paid by tenants,
shall be prorated as of midnight of the day immediately preceding the Closing
Date. If Closing occurs before the actual taxes for the then current year are
known, the apportionment of taxes shall be upon the basis of taxes for the
Properties for the immediately preceding year, provided that, if the taxes for
the current year are thereafter determined to be more or less than the taxes for
the preceding year (after any appeal of the assessed valuation thereof is
concluded), Seller and Purchaser promptly shall adjust the proration of such
taxes and Seller or Purchaser, as the case may be, shall pay to the other any
amount required as a result of such adjustment. All special taxes or assessments
actually assessed prior to the Closing Date shall be prorated as set forth
above, and those assessed after the Closing Date shall be paid by Purchaser. All
taxes imposed due to a change of use of any Property after the Closing Date
shall be paid by Purchaser. With respect to any property tax appeals or
reassessments filed by Seller or Seller’s predecessors in interest for tax years
prior to the year in which Closing occurs, Seller shall be entitled to the full
amount of any refund or rebate resulting therefrom, and with respect to any
property tax appeals or reassessments filed by Seller or Purchaser for the tax
year in which the Closing occurs, Seller and Purchaser shall share the amount of
any rebate or refund, resulting therefrom (after first paying to Seller or
Purchaser,

28



--------------------------------------------------------------------------------



as applicable, the costs and expenses incurred by Seller or Purchaser, as
applicable, in pursuing such appeal or reassessment) in proportion to their
respective periods of ownership of the Properties for such tax year. If, as of
the Closing Date, Seller is protesting or has notified Purchaser, in writing,
that it has elected to protest any taxes for the Properties (each, a “Tax
Protest” and collectively, the “Tax Protests”), then Purchaser shall take over
and continue to prosecute such Tax Protest after the Closing Date. Concurrent
with the Closing, (i) Seller shall assign any Tax Protest(s) to Purchaser, and
(ii) Purchaser shall assume any such Tax Protest(s). After the Closing,
Purchaser shall use commercially reasonable efforts to pursue any Tax
Protest(s).


(ii)    Seller shall be entitled to all payments and rents (including any
accrued tax and operating expense escalations or other reimbursements, if any,
due under Leases (the “Additional Payments”)), charges, and other revenue of any
kind, including community fees and any other service fees, under the Leases, and
under the Management Agreement attributable to any period prior to and including
the Closing Date. Purchaser shall be entitled to all payments and rents
(including Additional Payments), charges and other revenue of any kind,
including community fees and any other service fees, from the Properties
attributable to any period after the Closing Date. Rents and Additional Payments
collected prior to the Closing Date and attributable to both Seller's and
Purchaser's period of ownership shall be prorated as of the Closing Date
(provided that for any such proration to occur, Seller must have taken actual
physical possession of such sums). Uncollected rents and expense escalations or
other reimbursements due landlord under the Leases shall not be prorated at the
time of Closing, but Purchaser shall make a good faith effort to collect the
same on Seller's behalf and to tender the same to Seller upon receipt, provided
that Purchaser shall not be obligated to bring suit or commence any other legal
action or proceedings for collection and all rents, and Additional Payments
collected by Purchaser on or after the Closing Date shall first be applied to
all amounts due at the time of collection (i.e., current rents and sums due
Purchaser as the current owner and landlord) with the balance (if any) payable
to Seller, but only to the extent of amounts delinquent and actually due Seller.
For the period of six (6) months following the Closing Date, each party agrees
that they will provide each other with any information reasonably required to
enable either party to complete its billing to residents and other payers. The
party being assisted agrees to reimburse the party rendering assistance for any
reasonable documented out-of-pocket expenses incurred by the assisting party in
rendering such assistance.


(iii)    The present insurance coverage on the Properties shall be terminated as
of the Closing Date and there shall be no proration of insurance premiums.


(iv)    All other income from, and expenses of, the Properties, including but
not limited to operating expenses, public utility service, maintenance charges,
and service charges shall be prorated as of the Closing Date (except for those
utility charges and operating expenses payable by tenants in accordance with the
Leases).


(v)    All security deposits pursuant to the Leases and pre-paid rent under the
Leases shall be transferred (or credited against the Purchase Price) by Seller
to Purchaser at Closing; on the Closing, Purchaser shall in writing acknowledge
receipt of and expressly assume

29



--------------------------------------------------------------------------------



all of Seller’s financial and custodial obligations with respect to such
deposits pursuant to the Leases and pre-paid rent so transferred, it being the
intent and purpose of this provision that, at Closing, Seller will be relieved
of all fiduciary and custodial obligations arising after the Closing with
respect to such transferred funds (to the extent that Purchaser has received a
credit at Closing with respect thereto).


(vi)    Notwithstanding any provision contained herein to the contrary,
Purchaser and Seller agree that all cash other than unapplied security deposits
under the Leases regardless of whether held by Seller or Licensed Operator,
shall be and remain the property of Seller without any credit to Purchaser or
adjustment to the Purchase Price, including without limitation, cash on hand,
working capital, operating accounts, reserves, reserve accounts and entrance
fees.


(vii)    Other Prorations.


1
Water rates and charges and sewer taxes and rents shall be prorated as of the
Closing Date, except to the extent required to be paid by tenants at the
Properties directly to the entity imposing same, pursuant to Leases in effect as
of the Closing Date; and



2
Permit, license and inspection fees, if any, with respect to the licenses and
permits in effect for the Properties shall be prorated as of the Closing Date on
the basis of the fiscal year for which levied, if the rights with respect
thereto are transferred to Purchaser at Closing.



(viii)    Post-Closing Reconciliation Process. Within ninety (90) days after the
Closing Date (or with respect to taxes, promptly after the date that the new tax
rate is fixed), Purchaser and Seller shall jointly prepare a proposed initial
statement of reconciliation itemizing the following: (i) all costs, charges and
expenses paid by one party with respect to the Properties that are properly
allocable to the other party; and (ii) all service fees actually collected by
either party with respect to the Properties (the “Initial Reconciliation”) and
to whom such fees should be properly allocated. The Initial Reconciliation shall
include appropriate detail to identify the items being adjusted. A proposed
final reconciliation of all expenses, costs, charges, and service fees shall be
jointly prepared by Purchaser and Seller within one hundred twenty (120) days
after the Closing Date (or with respect to taxes, thirty (30) days after the new
tax rate is fixed, the “Final Reconciliation”). Throughout the period leading up
to the Initial Reconciliation and the Final Reconciliation, each party shall
provide to the other party any information it may receive regarding the revenue
and expense items described in subparagraphs (i) and (ii) of this
Section 20(c)(ix). The Final Reconciliation shall appropriately reflect the net
amount owed to Purchaser or to Seller as a result of such reconciliation. After
approval by both parties of the Final Reconciliation, the party determined to
owe cash as a result of such Final Reconciliation shall promptly pay such cash
to the other party. In the event the parties have not agreed with respect to the
adjustments required to be made pursuant to this Section 20(c)(ix) within

30



--------------------------------------------------------------------------------



thirty (30) days following the Final Reconciliation date, upon application by
any such party, a certified public accountant reasonably acceptable to the
parties shall determine any such adjustments which have not theretofore been
agreed to between such parties. The fees and expenses of the accountants shall
be borne one-half each by Seller and Purchaser.


(d)    Closing Costs.


(i)    Any escrow fee charged by the Escrow Company shall be paid one-half by
Seller and one-half by Purchaser.


(ii)    Seller shall pay the premiums for the standard coverage portion of the
Title Policy. If Purchaser desires ALTA extended coverage for the Title Policy
(to the extent extended coverage is available), Purchaser shall pay the premiums
and any additional costs (including any survey costs) for such coverage
(additional to the premiums for standard coverage) and the cost of any
endorsements to the Title Policy, if required by Purchaser. In addition,
Purchaser shall pay all mortgage taxes payable in connection with any financing
Purchaser may obtain.


(iii)    Seller shall pay for the New York State Real Property Transfer Tax.
(iv)    Purchaser shall pay for all other transfer charges.


(v)    Purchaser shall pay all costs incurred in connection with Purchaser’s
updating or recertifying the existing Surveys or obtaining any new surveys for
the Real Property.


(vi)    Each party shall be responsible for the payment of its own attorneys'
fees incurred in connection with the transaction which is the subject of this
Agreement.


(e)    Promptly after consummation of the Closing and sale of the Properties,
(i) possession of the Properties shall be given to Purchaser, subject to the
rights of tenants under the Leases and the Residency Agreements, (ii) Seller
shall deliver to Purchaser all keys to all locks on the Properties within
Seller's possession, (iii) to the extent within Seller's or Licensed Operator’s
possession and located at the Properties, Seller shall deliver to Purchaser all
of the executed Leases, Residency Agreements, lease guaranties, tenant files in
the management office, binding related commission agreements on any Lease, and
service contracts not canceled as of the Closing Date, and (iv) owned vehicles
will be included in the Bill of Sale, but Seller will endeavor to provide,
before or after Closing, duly executed instruments necessary to transfer title
to all owned vehicles included in the FF&E. In addition, to the extent permitted
by Applicable Law (and to the extent in Seller’s possession), Seller shall
deliver possession to Purchaser of any and all records (including those in
electronic form) or written documents relating to the residents of the
Facilities at Closing, including but not limited to, all contracts,
applications, billing records, regulatory records, health records, assessments
and correspondence relating to the residents. To the extent Applicable Law
requires Seller to retain originals of any records or written documents relating
to the residents of the Facilities, Seller shall deliver copies in lieu of
originals. After Closing, Purchaser will retain all such materials in accordance
with Purchaser’s

31



--------------------------------------------------------------------------------



policies and procedures for record retention for its own records and will
provide Seller and Licensed Operator with copies of, and with access to
originals of (but only to the extent such originals are then in Purchaser’s
possession or control, and otherwise copies), all such materials, to the extent
permitted by law (it being agreed that the parties will enter into a business
associate agreement or similar arrangement, on customary terms reasonably
acceptable to the parties, if and only to the extent necessary to allow such
copies or access). The provisions of this Section will survive Closing.


21.    Default; Remedies.


(a)    Seller Default. IF SELLER DEFAULTS IN ITS OBLIGATIONS TO SELL AND CONVEY
THE PROPERTIES TO PURCHASER PURSUANT TO THIS AGREEMENT, AND IF PURCHASER IS NOT
THEN IN DEFAULT HEREUNDER AND IS READY, WILLING AND ABLE TO CONSUMMATE THIS
TRANSACTION, THEN PURCHASER SHALL HAVE, AS ITS SOLE AND EXCLUSIVE REMEDY, THE
RIGHT TO EITHER TERMINATE THIS AGREEMENT AND RECEIVE THE EARNEST MONEY, OR SUE
FOR SPECIFIC PERFORMANCE, PROVIDED THAT IN ORDER TO SUE FOR SPECIFIC PERFORMANCE
(i) PURCHASER MUST FOREVER WAIVE ANY CLAIM TO SUE SELLER FOR DAMAGES FOR ANY
BREACH OF SELLER'S OBLIGATIONS HEREUNDER, (ii) PURCHASER WILL NOT BE, IN ANY
SUCH SUIT FOR SPECIFIC PERFORMANCE, ENTITLED TO ANY OFFSET OR REDUCTION IN THE
PURCHASE PRICE, AND (iii) PURCHASER MUST FILE SUIT FOR SPECIFIC PERFORMANCE
WITHIN THIRTY (30) DAYS AFTER THE SCHEDULED DATE FOR CLOSING.


(b)    Purchaser Default. IF PURCHASER FAILS TO ACQUIRE THE PROPERTIES IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT FOR ANY REASON, EXCEPT SELLER'S
DEFAULT IN ITS OBLIGATIONS TO SELL AND CONVEY THE PROPERTIES TO PURCHASER
PURSUANT TO THIS AGREEMENT OR THE TERMINATION OF THIS AGREEMENT BY PURCHASER OR
SELLER PURSUANT TO SECTIONS 8 AND 9 OF THIS AGREEMENT, RESPECTIVELY, THEN
SELLER, AS ITS SOLE AND EXCLUSIVE REMEDY, MAY TERMINATE THIS AGREEMENT AND
RECEIVE THE EARNEST MONEY AS LIQUIDATED DAMAGES BUT ONLY UPON SATISFACTION OF
THE CONDITIONS SET FORTH IN SECTION 38. THE PARTIES AGREE THAT SELLER WILL
SUFFER DAMAGES IN THE EVENT OF PURCHASER'S DEFAULT ON ITS OBLIGATIONS. ALTHOUGH
THE AMOUNT OF SUCH DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO DETERMINE, THE
PARTIES, AFTER DUE NEGOTIATION, AGREE THAT THE AMOUNT OF THE EARNEST MONEY IS A
REASONABLE ESTIMATE OF SELLER'S LOSS IN THE EVENT OF PURCHASER'S DEFAULT. THUS,
SELLER SHALL ACCEPT AND RETAIN THE EARNEST MONEY AS LIQUIDATED DAMAGES BUT NOT
AS A PENALTY. SUCH LIQUIDATED DAMAGES SHALL CONSTITUTE SELLER'S SOLE AND
EXCLUSIVE REMEDY. IN THE EVENT SELLER IS ENTITLED TO THE EARNEST MONEY AS
LIQUIDATED DAMAGES, THE EARNEST MONEY SHALL BE PAID TO SELLER BY THE TITLE
COMPANY ON THE NEXT BUSINESS DAY AFTER RECEIPT OF (1) WRITTEN NOTICE FROM SELLER
THAT PURCHASER HAS DEFAULTED UNDER THIS AGREEMENT AND (2) THE RELEASES

32



--------------------------------------------------------------------------------



REQUIRED BY SECTION 38 HEREOF, AND PURCHASER AGREES TO TAKE ALL SUCH ACTIONS AND
EXECUTE AND DELIVER ALL SUCH DOCUMENTS NECESSARY OR APPROPRIATE TO EFFECT SUCH
PAYMENT.


BY PLACING THEIR INITIALS IMMEDIATELY BELOW, PURCHASER AND SELLER FURTHER AGREE
THAT THE EARNEST MONEY PAID HEREUNDER IS A REASONABLE SUM FOR LIQUIDATED DAMAGES
CONSIDERING ALL CIRCUMSTANCES AS OF THE DATE OF THIS AGREEMENT. THE PAYMENT OF
SUCH AMOUNT AS LIQUIDATED DAMAGES IS NOT INTENDED AS A FOREFETURE OR PENALTY.
NOTHING IN THIS SECTION 21(b) SHALL (A) PREVENT OR PRECLUDE ANY RECOVERY OF
ATTORNEYS’ FEES OR OTHER COSTS INCURRED BY SELLER PURSUANT TO SECTION 26 (BUT
SPECIFICALLY EXCLUDING ATTORNEYS’ FEES INCURRED IN CONNECTION WITH NEGOTIATING
THIS AGREEMENT PRIOR TO THE EFFECTIVE DATE) OR (B) IMPAIR OR LIMIT THE
EFFECTIVENESS OR ENFORCEABILITY OF THE INDEMNIFICATION OBLIGATIONS OF PURCHASER
CONTAINED IN SECTIONS 13(d) AND 22(b) HEREOF. SELLER AND PURCHASER ACKNOWLEDGE
THAT THEY HAVE READ AND UNDERSTAND THE PROVISIONS OF THIS SECTION 21(b) AND BY
THEIR INITIALS IMMEDIATELY BELOW AGREE TO BE BOUND BY ITS TERMS.
Seller’s Initials: _/s/ KH_
Purchaser’s Initials: _/s/ RL_
22.    Real Estate Commissions.


(a)    Seller hereby agrees to pay a real estate commission to Onyx Capital
Corporation (“Broker”) in an amount as provided in one or more separate
agreements between Seller and Broker if this transaction closes, but not
otherwise (it being understood that the payment of the Purchase Price to Seller
and the performance of all of Purchaser's obligations hereunder to Seller are
conditions precedent to Seller's obligation to pay any commission to Broker and
conveyance of the Properties to Purchaser). No commission shall be paid by
Seller to Broker if the transaction contemplated by this Agreement fails to
close for any reason. Purchaser hereby agrees to pay a real estate commission to
Broker in an amount as provided in one or more separate agreements between
Purchaser and Broker if this transaction closes, but not otherwise.


(b)    Seller represents to Purchaser that, except for Broker, it has not
authorized any broker or finder to act on its behalf in connection with the sale
and purchase hereunder and that Seller has not dealt with any broker or finder
purporting to act on behalf of any other party. Purchaser represents to Seller
that, except for Broker, it has not authorized any broker or finder to act on
its behalf in connection with the sale and purchase hereunder and that Purchaser
has not dealt with any broker or finder purporting to act on behalf of any other
party. Each party hereto agrees to indemnify and hold harmless the other party
from and against any and all, losses, liens, claims, judgments, liabilities,
costs, expenses or damages (including reasonable attorneys' fees and court
costs) of any kind or character arising out of or resulting from any agreement,
arrangement or understanding alleged to have been made by such party or on its
behalf with any

33



--------------------------------------------------------------------------------



broker or finder in connection with this Agreement or the transaction
contemplated hereby, other than Broker. Notwithstanding anything to the contrary
contained herein, this Section 22(b) shall survive the Closing or any
termination of this Agreement, and shall not merge with the Deeds.


23.    Notice. Any notice or communication required or permitted hereunder shall
be given in writing, sent by (a) personal delivery, (b) daily delivery or
courier service with proof of delivery, (c) United States mail, postage prepaid,
registered or certified mail with return receipt receipt requested(d) telecopy
(provided that such telecopy is then confirmed by daily delivery or courier
service or by mail in the manner previously described) addressed as follows:


If to Seller:
Five Long Island Properties, LLC

c/o AIG Investments
777 S. Figueroa Street, 16th Floor
Los Angeles, California 90017-5800
Attn.: VP, Servicing – Commercial Mortgage Lending
Telephone: (213) 533-3800
Facsimile: (213) 533-3816


With a copy to:
AIG Investments

777 S. Figueroa Street, 16th Floor
Los Angeles, California 90017-5800
Attn.: Dan Brown
Telephone: (213) 533-3807
Facsimile: (213) 533-3816
E-Mail: daniel.brown@aig.com


With a copy to:
AIG Investments

777 S. Figueroa Street, 16th Floor
Los Angeles, California 90017-5800
Attn.: Deanna Lee, Esq.
Telephone: (213) 533-3829
Facsimile: (213) 533-3816
E-Mail: deanna.lee@aig.com


With a copy to:
Greenberg Traurig, LLP

3161 Michelson Drive, Suite 1000
Irvine, California 92612
Attn.: L. Bruce Fischer, Esq.
Telephone: (949) 732-6670
Facsimile: (949) 732-6501
E-Mail: fischerb@gtlaw.com

34



--------------------------------------------------------------------------------



If to Purchaser:
c/o NorthStar Realty Healthcare LLC

2 Bethesda Metro Center, Suite 1300
Bethesda, Maryland 20814
Attention: Doug Bath, Chief Investment Officer
Facsimile: (212) 547-2700
E-Mail: dbath@nrfc.com


With a copy to:
c/o NorthStar Realty Finance Corp.

399 Park Avenue, 18th Floor
New York, New York 10022
Attention: Ronald J. Lieberman, Esq., Executive Vice President and General
Counsel
Facsimile: (212) 547-2704
E-Mail: rlieberman@nrfc.com


With a copy to:
Arent Fox LLP

1717 K Street, N.W.
Washington, DC 20036-5342
Attention: Kimberly Wachen, Esq.
Facsimile: (202) 857-6395
E-Mail: kimberly.wachen@arentfox.com


If to Escrow Company: Lawyers Title Company
4100 Newport Place Drive, Suite 120
Newport Beach, California 92660
Attn: Joy Eaton
Telephone: (949) 724-3145
Facsimile: (949) 271-5762
E-Mail: joyeaton@ltic.com


or to such other address or to the attention of such other persons as hereafter
shall be designated in writing by the applicable party sent in accordance
herewith. Any such notice or communication shall be deemed to have been given
either at the time of personal delivery or, in the case of delivery service or
mail, as of the date of first attempted delivery at the address and in the
manner provided herein, or in the case of telecopy upon receipt if received
prior to 5:00 p.m. (EST) on a given day or, if received after 5:00 p.m. (EST)
shall be received on the next business day. A copy of any such notice may be
provided by e-mail as a courtesy, but delivery by e-mail shall not constitute
delivery of notice for the purposes of this Section 23.


24.    Assignment. Purchaser shall not have the right to assign its interest in
this Agreement without obtaining the prior written consent of Seller. 
Notwithstanding the foregoing, the parties acknowledge and agree that Purchaser
intends to assign the Agreement as it relates to each Facility to separate
entities formed for the purpose of acquiring and owning each Facility and,
accordingly, Purchaser shall have the right without the prior consent of Seller
to assign this Agreement as it relates to each Facility to an affiliate of
Purchaser or to an affiliate or subsidiary

35



--------------------------------------------------------------------------------



of NorthStar Healthcare Income, Inc., an affiliate or subsidiary of NorthStar
Realty Finance Corp., and/or to public companies managed by NorthStar Asset
Management Group Inc.   Purchaser shall notify Seller of any such assignment at
least five (5) business days prior to the Closing, which notice must be
accompanied by the name of such assignee(s) and such assignee(s)’s signature
block, and such assignee(s) shall assume, jointly and severally, in writing
Purchaser’s obligations hereunder with respect to the applicable Facility and
such assignee(s) shall agree in writing to be subject to all of the terms and
conditions set forth in this Agreement as it relates to the applicable Facility
pursuant to an assignment and assumption agreement substantially in the form
attached hereto as Exhibit J and made a part hereof (the “Assignment and
Assumption of Purchase and Sale Agreement”). Seller further acknowledges and
agrees that the closing documents referenced in Section 20 of this Agreement
will be modified, as appropriate (but shall not result in any additional cost,
expense, liability or potential liability being imposed on Seller), to evidence
the acquisition of each Facility by the relevant affiliated entity. Purchaser
hereby agrees that any assignment by Purchaser, other than as herein provided,
is in contravention of this provision and shall be void.  No assignment or
purported assignment shall relieve Purchaser of its obligations and liabilities
hereunder.


25.    Limitations.


(a)    Except as otherwise expressly provided below in this Section 25 or as
otherwise expressly provided in this Agreement, none of the representations,
warranties, covenants, obligations or agreements contained in this Agreement
shall survive the Closing or the earlier termination of this Agreement.


(b)    Notwithstanding the provisions of Section 25(a), the indemnification
provisions of Purchaser under Sections 13(d) and 22(b) hereof and the provisions
of Sections 13(b), 13(c), 13(f), 15, 17, 21(a), 25, 26, 37, 38 and 39 hereof
(collectively, the “Surviving Termination Obligations”) shall survive the
termination of this Agreement for a period of twelve (12) months, and any claim
based upon any breach of a representation or warranty, or a breach of a
covenant, obligation or agreement included in any of the Surviving Termination
Obligations shall be actionable and enforceable for a period of twelve (12)
months after the date of the termination of this Agreement.


(c)    Notwithstanding the provisions of Section 25(a), the indemnification
provisions of Purchaser under Sections 12(a), 12(b) and 13(d) hereof, the
provisions of Sections 13(f) and 37 that relate to Purchaser and the provisions
of Sections 15, 17, 20(c), 25, 26 and 39 hereof (collectively, the “Surviving
Closing Obligations”) shall survive the Closing without limitation, and shall
not be merged with the recording of the Deeds, and any claim based upon any
breach of a representation or warranty, or a breach of a covenant, obligation or
agreement included in any of the Surviving Closing Obligations shall be
actionable and enforceable at any time after the Closing.


(d)    Notwithstanding the provisions of Section 25(a), the indemnification
provisions of Seller under Sections 12(a) and 22(b) hereof, the indemnification
provisions and other obligations of Purchaser under Sections 13(c) and 22(b)
hereof, and the provisions of

36



--------------------------------------------------------------------------------



Sections 4, 5 and Section 41 hereof (collectively, the “Limited Surviving
Closing Obligations”) shall survive the Closing and the execution and delivery
of the Deeds only for a period of six (6) months immediately following the
Closing, and any claim based upon any breach of a representation or warranty, or
a breach of a covenant, obligation or agreement included in any of the Limited
Surviving Closing Obligations shall be actionable and enforceable if and only
if notice of such claim is given to the party which allegedly breached such
representation or warranty, or breached such covenant, obligation or agreement,
within six (6) months after the Closing; provided, however, in no event shall
Seller’s liability, if any, with respect to any Limited Surviving Closing
Obligations exceed One Million Two Hundred Fifty Thousand Dollars
($1,250,000.00) in the aggregate. For the avoidance of any doubt, Seller
acknowledges and agrees that any amounts payable by Seller pursuant to the
provisions of Section 20(c) of this Agreement are not to be included in the One
Million Two Hundred Fifty Thousand Dollars ($1,250,000.00) cap.


26.    Attorneys' Fees and Legal Expenses. Should either party hereto institute
any action or proceeding in court to enforce any provision hereof or for damages
by reason of any alleged breach of any provision of this Agreement or for any
other judicial remedy, the prevailing party shall be entitled to receive from
the losing party all reasonable attorneys' fees and all court costs in
connection with said proceedings.


27.    Risk of Loss. Seller shall bear the risk of loss with respect to the
Properties until the Closing. Purchaser shall bear the risk of loss with respect
to the Properties as of and following the Closing.


28.    Section Headings. The Section headings contained in this Agreement are
for convenience only and shall in no way enlarge or limit the scope or meaning
of the various and several sections hereof.


29.    Entire Agreement. This Agreement embodies the entire agreement between
the parties hereto and supersedes any prior understandings or written or oral
agreements between the parties concerning the Properties. This Agreement cannot
be varied, modified, amended, altered or terminated except by the written
agreement of the parties.


30.    Applicability. The terms and provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
permitted successors and assigns, except as expressly set forth herein.


31.    Time. Seller and Purchaser hereby acknowledge and agree that time is
strictly of the essence with respect to each and every term, condition,
obligation and provision hereof and failure to perform timely any of the terms,
conditions, obligations or provisions hereof by either party shall constitute a
material breach of, and non-curable (but waivable) default under this Agreement
by the parties so failing to perform.



37



--------------------------------------------------------------------------------



32.    Gender and Number. Within this Agreement, words of any gender shall be
held and construed to include any other gender, and words in the singular number
shall be held and construed to include the plural, unless the context otherwise
requires.


33.    Reporting of Foreign Investment. Seller and Purchaser agree to comply
with any and all reporting requirements applicable to the transaction which is
the subject to this Agreement which are set forth in any law, including, but not
limited to, The International Investment Survey Act of 1976, The Agricultural
Foreign Investment Disclosure Act of 1978, The Foreign Investment in Real
Property Tax Act of 1980 and the Tax Reform Act of 1984, and further agree upon
request of one party to furnish the other party with evidence of such
compliance.


34.    Exhibits. All exhibits described herein and attached hereto are fully
incorporated into this Agreement by this reference for all purposes.


35.    Execution. This Agreement is executed in multiple counterparts, each of
which shall be deemed to be an original. Purchaser and Seller each intend to be
bound by its respective facsimile or pdf transmitted signature, and is aware
that the other party will rely thereon, and each party waives any defenses to
the enforcement of the Agreement, and documents, and any notices delivered by
facsimile or pdf transmission.


36.    Applicable Law. All questions with respect to the construction of this
Agreement and the rights and liabilities of the parties under this Agreement
shall be determined in accordance with the laws of the State of New York,
without regard to the application of choice of law principles, except to the
extent that such laws are superseded by federal law.


37.    Confidentiality. Seller and Purchaser hereby covenant and agree that, at
all times after the date of execution hereof and prior to the Closing, unless
consented to in writing by the other party, no press release or other public
disclosure concerning this transaction shall be made, and each party agrees to
use best efforts to prevent public disclosure of this transaction, other than
(a) to directors and officers of the parties, and employees, agents and
affiliates of the parties who are involved in the ordinary course of business
with this transaction, and to any proposed purchasers, investors or lenders with
respect to any of Seller’s properties, all of which shall be instructed to
comply with the non-disclosure provisions hereof; (b) in response to lawful
process or subpoena or other valid or enforceable order of a court of competent
jurisdiction; (c) in any filings with governmental authorities required by
reason of the transactions provided for herein; and (d) by Purchaser to any
existing or any other third party reasonably believed necessary by Purchaser in
connection with its due diligence of the Properties and evaluation of this
transaction. No press release or other public disclosure before or after Closing
shall contain Seller’s name without Seller’s prior written consent. The
provisions of this section shall survive Closing and shall not merge with the
Deeds.


38.    Refund of Earnest Money. Notwithstanding anything contained in this
Agreement to the contrary, (a) as a condition precedent to Purchaser's
entitlement to the Earnest Money, Purchaser shall execute and deliver to Seller
the Release in the form attached hereto as

38



--------------------------------------------------------------------------------



Exhibit H-1, and (b) as a condition precedent to Sellers entitlement to the
Earnest Money, Seller shall execute and deliver to Purchaser the Release in the
form attached hereto as Exhibit H-2, provided, however, that Seller shall not be
required to execute and deliver to Purchaser the Release in order to be entitled
to the Earnest Money if Purchaser does not also execute and deliver the Release
to Seller in the form attached hereto as Exhibit H-1.


39.    Joint and Several Liability. If purchaser consists of more than one
person or entity, then the obligations of Purchaser under this Agreement shall
be the joint and several obligations of said persons and/or entities.


40.    Rule of Construction. Purchaser and Seller have each read and fully
understand the terms of this Agreement, and each has had the opportunity to have
this Agreement reviewed by its own counsel. The rule of construction providing
that ambiguities in an agreement shall be constructed against the party drafting
the same shall not apply.


41.    Cooperation with Audit. Seller acknowledges that Purchaser or its
assignee is a subsidiary of a publicly registered company (“Registered
Company”). Seller acknowledges that they have been advised that Purchaser may be
required to make certain filings with the Securities and Exchange Commission
(the “SEC Filings”) that relate to the five (5) most recent pre-acquisition
fiscal years (the “Audited Years”) and the current fiscal year through the date
of acquisition (the “stub period”) for the Properties. To assist the Purchaser
in preparing the SEC Filings, Seller covenants and agrees to use commercially
reasonable efforts to make available to Purchaser the following within
five (5) business days prior to the expiration of the Inspection Period and any
time thereafter until the first anniversary of the Closing Date: (i) access to
bank statements for the Audited Years and stub periods; (ii) rent roll analysis
as of the end of the Audited Years and stub periods; (iii) operating statements
for the Audited Years and stub periods; (iv) access to the general ledger for
the Audited Years and stub periods; (v) cash receipts schedule for each month in
the Audited Years and stub periods; (vi) access to invoices for expenses and
capital improvements in the Audited Years and stub periods; (vii) accounts
payable ledger and accrued expense reconciliations; (viii) check register for
the Audited Years and stub periods and the three months thereafter; (ix) all
leases and 5-year lease schedules; (x) copies of all insurance documentation for
the Audited Years and stub periods; (xi) copies of accounts receivable aging as
of the end of the Audited Years and stub periods along with an explanation for
all accounts over thirty (30) days past due as of the end of the Audited Years
and stub periods; (xii) copies of all agreements or summaries, to the extent
such agreements are not written, of all transactions between Seller and its
affiliates related to the Acquired Assets (xiii) confirmation of all cash
receivables and payables for the Audit Years and the stub periods; and (xiv) all
information related to financial statement footnotes. Seller also agrees to use
commercially reasonable efforts to deliver or make available to Purchaser at
Licensed Operator's office the foregoing requested information within five (5)
business days prior to Closing, Seller acknowledges receipt of a sample audit
request deliverables checklist provided by Purchaser for Seller’s review.
Purchaser understands that not all of the items listed thereon may be applicable
to Seller and the Facilities, but Seller agrees to use commercially reasonable
efforts to deliver or otherwise make available at the Facility or at Licensed
Operator's office the items listed thereon to the extent applicable and
requested by Purchaser’s auditor. Notwithstanding any language to

39



--------------------------------------------------------------------------------



the contrary set forth herein, Purchaser agrees to engage Purchaser’s auditor at
its sole cost and expense and to reimburse Seller for the fees and expenses
actually charged by Seller’s auditor in assisting Purchaser’s auditor with the
foregoing audit and SEC Filings (not to include the cost of Seller’s audited
consolidated financial statements or other fees or expenses which Seller would
have incurred regardless of the foregoing audit and SEC filing requirements). To
the extent Purchaser requires audited consolidated financial statements from
Seller for tax years prior to 2012, Purchaser shall be solely responsible for
paying for such costs and expenses.


42.    Purchaser’s Disclosures. Seller acknowledges that Purchaser or its
assignee is the subsidiary of a Real Estate Investment Trust (“REIT”) and that,
as such, it is subject to certain filing and reporting requirements in
accordance with federal laws and regulations, including regulations promulgated
by the Securities and Exchange Commission. Accordingly, and notwithstanding any
provision of this Agreement or the provisions of any other existing agreement
between the parties hereto to the contrary, Purchaser may publicly file,
disclose, report or publish any and all information related to this Agreement
that may be reasonably interpreted as being required by federal law or
regulation.






[Signature Pages Follow]





40



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement is executed in multiple originals by Seller
and Purchaser as of the date first above written.

SELLER:


FIVE LONG ISLAND PROPERTIES, LLC, A DELAWARE
LIMITED LIABILITY COMPANY




By: /s/ Keith C. Honig
Name: Keith C. Honig
Title: President




[Signatures continues on next page]






--------------------------------------------------------------------------------





PURCHASER:


ISLANDIA NT-HCI, LLC,
a Delaware limited liability company




By: /s/ Ronald J. Lieberman
Name: Ronald J. Lieberman
Title: Authorized Signatory








